


Exhibit 10.2

 

Execution Version

 

PURCHASE AND SALE AGREEMENT

 

VENOCO, INC.

 

(“SELLER”)

 

AND

 

VINTAGE PETROLEUM, LLC

 

(“BUYER”)

 

AUGUST 18, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

ARTICLE 2

SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS

9

 

 

 

2.1

Sale and Purchase of Properties

9

 

 

 

2.2

Excluded Assets

11

 

 

 

ARTICLE 3

PURCHASE PRICE

11

 

 

 

3.1

Purchase Price

11

 

 

 

3.2

Increases in Purchase Price

11

 

 

 

3.3

Decreases in Purchase Price

12

 

 

 

ARTICLE 4

TITLE MATTERS

12

 

 

 

4.1

Buyer’s Title Review

12

 

 

 

4.2

Title Defects and Title Benefits

13

 

 

 

4.3

Notice of Title Defects and Benefits; Adjustment

13

 

 

 

4.4

Cure

14

 

 

 

4.5

Adjustment for Title Defects and Benefits

14

 

 

 

4.6

Calculation of Title Defect Values and Title Benefit Amounts

15

 

 

 

4.7

Dispute Resolution

17

 

 

 

4.8

Limitations on Applicability

18

 

 

 

ARTICLE 5

CONSENTS

18

 

 

 

5.1

Consents to Assign

18

 

 

 

ARTICLE 6

ENVIRONMENTAL MATTERS

18

 

 

 

6.1

Presence of Wastes, NORM, Hazardous Substances and Asbestos

18

 

 

 

6.2

Notice of Environmental Condition Defects

19

 

 

 

6.3

Determination of Environmental Condition Defects and Remediation Values

19

 

 

 

6.4

Cure

20

 

 

 

6.5

Remediation Values

20

 

 

 

6.6

Dispute Resolution

21

 

 

 

6.7

Limitations on Applicability

22

 

 

 

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF SELLER

22

 

 

 

7.1

Organization; Authority; Enforceability

22

 

 

 

7.2

No Conflict

22

 

 

 

7.3

Consents and Preferential Rights

23

 

 

 

7.4

Compliance with Laws

23

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

7.5

Compliance with Environmental Laws

23

 

 

 

7.6

Litigation and Claims

23

 

 

 

7.7

Governmental Permits

23

 

 

 

7.8

Contracts

23

 

 

 

7.9

Title to Certain Properties

24

 

 

 

7.10

No Encumbrances

24

 

 

 

7.11

Take-or-Pay, Calls on Production or Bonus Payments

24

 

 

 

7.12

Sufficient Rights to Operate

24

 

 

 

7.13

Payment of Royalties; Suspense Funds

25

 

 

 

7.14

Imbalances

25

 

 

 

7.15

Current Commitments

25

 

 

 

7.16

Taxes

25

 

 

 

7.17

Status of Seller

25

 

 

 

7.18

Finder’s Fees

25

 

 

 

7.19

Employees

25

 

 

 

7.20

WARN Act

26

 

 

 

7.21

Employee Benefits

26

 

 

 

7.22

Limitations

26

 

 

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES OF BUYER

27

 

 

 

8.1

Organization; Authority; Enforceability

27

 

 

 

8.2

No Conflicts

28

 

 

 

8.3

Finder’s Fees

28

 

 

 

8.4

Litigation and Claims

28

 

 

 

8.5

Consents, Approvals or Waivers

28

 

 

 

8.6

Financing

28

 

 

 

8.7

Independent Investigation

28

 

 

 

ARTICLE 9

COVENANTS OF THE PARTIES

29

 

 

 

9.1

Access

29

 

 

 

9.2

Conduct of Business Pending Closing

29

 

 

 

9.3

Consents and Approvals

30

 

 

 

9.4

Confidentiality

31

 

 

 

9.5

Casualty Loss

31

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

9.6

Casualty Loss Dispute

32

 

 

 

9.7

Employees

33

 

 

 

9.8

Indemnity Regarding Access

33

 

 

 

9.9

Governmental Reviews

34

 

 

 

9.10

Operatorship

34

 

 

 

9.11

Public Announcements

34

 

 

 

ARTICLE 10

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

35

 

 

 

10.1

Representations and Warranties

35

 

 

 

10.2

Covenants

35

 

 

 

10.3

No Litigation or Orders

35

 

 

 

10.4

Adjustments to Purchase Price

35

 

 

 

ARTICLE 11

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

35

 

 

 

11.1

Representations and Warranties

35

 

 

 

11.2

Covenants

36

 

 

 

11.3

No Litigation, Orders or Laws

36

 

 

 

11.4

Release of Liens

36

 

 

 

11.5

Consents and Approvals

36

 

 

 

11.6

Adjustments to Purchase Price

36

 

 

 

ARTICLE 12

CLOSING

36

 

 

 

12.1

The Closing

36

 

 

 

12.2

Closing Deliveries

36

 

 

 

ARTICLE 13

TERMINATION AND REMEDIES

37

 

 

 

13.1

Termination

37

 

 

 

13.2

Effect of Termination

38

 

 

 

ARTICLE 14

ACCOUNTING MATTERS

38

 

 

 

14.1

Preliminary Settlement Statement

38

 

 

 

14.2

Final Settlement Statement

38

 

 

 

14.3

Post-Closing Revenues and Expenses

40

 

 

 

14.4

Procedures

40

 

 

 

ARTICLE 15

CERTAIN POST-CLOSING COVENANTS

41

 

 

 

15.1

Further Assurances

41

 

 

 

15.2

Suspense Funds

41

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

15.3

Delivery of Records by Seller

41

 

 

 

ARTICLE 16

INDEMNIFICATION

41

 

 

 

16.1

Seller’s Indemnity; Retained Obligations

41

 

 

 

16.2

Limitations on Seller’s Indemnity

42

 

 

 

16.3

Survival of Seller’s Representations and Warranties

43

 

 

 

16.4

Buyer’s Indemnity; Assumed Obligations

43

 

 

 

16.5

Sole and Exclusive Remedy

45

 

 

 

16.6

Application of Indemnities

45

 

 

 

ARTICLE 17

TAXATION

46

 

 

 

17.1

Responsible Party

46

 

 

 

17.2

Transfer Taxes

46

 

 

 

17.3

Tax-Deferred Exchange Option

47

 

 

 

17.4

Allocation of Values

47

 

 

 

17.5

Section 754 Elections

47

 

 

 

ARTICLE 18

MISCELLANEOUS

47

 

 

 

18.1

Notice

47

 

 

 

18.2

Governing Law

48

 

 

 

18.3

Waiver of Rights Under §1542 of the Civil Code of the State of California

48

 

 

 

18.4

Assignment

48

 

 

 

18.5

Entire Agreement; Amendments

48

 

 

 

18.6

Construction

49

 

 

 

18.7

Counterparts

49

 

 

 

18.8

Expenses and Fees

49

 

 

 

18.9

Waivers

49

 

 

 

18.10

No Third-Person Beneficiaries

49

 

 

 

18.11

Severability

49

 

 

 

18.12

Time of the Essence

50

 

 

 

18.13

Limitation on Damages

50

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

EXHIBITS AND SCHEDULES:

 

Exhibit A

Leases, Mineral Interests, Surface Interests

Exhibit B

Wells; Working Interest/Net Revenue Interest; Allocated Values

Exhibit C

Exhibit Not Used

Exhibit D

Certain Excluded Assets

Exhibit E

Form of Conveyance

Exhibit F

Form of Non-foreign Affidavit

Exhibit G

Form of California Form 593-C

Exhibit H

Form of Consent

Exhibit I

Form of Officer’s Certificate of Buyer

Exhibit J

Form of Officer’s Certificate of Seller

 

 

Schedule 2.1.15

Vehicles

Schedule 7.3

Consents

Schedule 7.8

Material Contracts

Schedule 7.10

Encumbrances

Schedule 7.14

Imbalances

Schedule 7.15

Current Commitments

Schedule 7.16

Taxes

Schedule 7.22

Seller’s Knowledge Persons

Schedule 9.7

Employees

Schedule 9.9

Bonds, Letters of Credit and Guarantees

 

v

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into on
August 18, 2014, by and between Venoco, Inc., a Delaware corporation (“Seller”)
and Vintage Petroleum, LLC, a Delaware limited liability company (“Buyer”).

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Properties (as defined below) on the terms and conditions set forth
herein; and

 

NOW, THEREFORE, based on and in consideration of the mutual covenants and
agreements contained herein, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

“Affiliate” means any Person which (a) controls either directly or indirectly a
Party, or (b) is controlled directly or indirectly by such Party, or (c) is
directly or indirectly controlled by a Person which directly or indirectly
controls such Party, for which purpose “control” means the right to exercise
more than fifty percent (50%) of the voting rights in the appointment of the
directors or similar representation of a Person.

 

“Allocated Value” means, with respect to any Property, the value allocated to
Seller’s interest in such Property as set forth on Exhibit B. Allocated Values
are provided herein for purposes of ARTICLE 4 and 6 only.

 

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banks are closed for business in New York, New York or Houston, Texas, United
States of America.

 

“Buyer Group” means Buyer, its Affiliates and its and their respective
employees, officers, directors, agents, consultants and representatives.

 

“Claim” means any and all claims, demands, suits, causes of action, losses,
damages, liabilities, fines, penalties, costs and expenses (including attorneys’
fees and costs of litigation, arbitration and settlements), whether known or
unknown.

 

“Code” means Internal Revenue Code of 1986, as amended.

 

“Debt Instrument” means any indenture, mortgage, loan, credit or sale-leaseback
or similar financial contract.

 

“Effective Time” means 7:00 a.m. Los Angeles time on July 1, 2014.

 

“Environmental Condition Defect” means an individual existing condition of a
Property or of the soil, sub-surface, surface waters, groundwaters, atmosphere,
natural resources or other environmental medium, wherever located, associated
with the ownership or operation of the Property (including the presence or
release of waste, hazardous substances or Hydrocarbons), that (in each case)
(a) is not in compliance with Environmental Laws or (b) requires, if known, or

 

1

--------------------------------------------------------------------------------


 

will require, once discovered, reporting to a Governmental Authority,
investigation, monitoring, removal, cleanup, remediation, restoration or
correction in accordance with Environmental Laws.

 

“Environmental Laws” means all applicable Laws concerning or relating to
(a) prevention of pollution or environmental damage, (b) removal or remediation
of pollution or environmental damage, or (c) protection of the environment or
health or safety, including the Clean Air Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), the Federal Water
Pollution Control Act, the Safe Drinking Water Act, the Toxic Substance Control
Act, the Hazardous and Solid Waste Amendments Act of 1984, the Superfund
Amendments and Reauthorization Act of 1986, the Hazardous Materials
Transportation Act, the Clean Water Act, the National Environmental Policy Act,
the Endangered Species Act, the Fish and Wildlife Coordination Act, the National
Historic Preservation Act and the Oil Pollution Act of 1990, as such Laws may be
amended from time to time.

 

“Good Defensible Title” means with respect to those certain Properties described
on Exhibit A, title that, subject to the Permitted Encumbrances:

 

(a)                                 is free and clear of all liens, charges,
obligations (including contract obligations), defects and encumbrances, except
for Permitted Encumbrances;

 

(b)                                 entitles Seller to receive not less than the
Net Revenue Interest set forth in Exhibit B in all Hydrocarbons produced from
the Properties described in Exhibit A without reduction at any time during the
productive life thereof, except decreases in connection with those operations in
which Seller may be a non-consenting co-owner, decreases resulting from
reversion of interest to co-owners with respect to operations in which such
co-owners elected not to consent, decreases resulting from the establishment or
amendment of pools or units, decreases required to allow other working interest
owners to make up past underproduction or pipelines to make up past under
deliveries; and

 

(c)                                  obligates Seller to bear not more than the
Working Interest set forth in Exhibit B in the Properties described in Exhibit A
unless there is a corresponding proportionate increase in the Net Revenue
Interest; or

 

(d)                                 with respect to such Properties described on
Exhibit A that are Fee Interests, is perpetual and not subject to a limited term
or reversion, except as specifically set forth on Exhibit A.

 

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government, any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power, or any court or government tribunal.

 

2

--------------------------------------------------------------------------------


 

“Hydrocarbons” means oil, gas, natural gas liquids, condensate, casinghead gas
and other liquid or gaseous hydrocarbons (or any combination or constituents
thereof), any other minerals of every kind or character, and carbon dioxide,
sulfur, helium and nitrogen.

 

“Imbalances” means over-production or under-production subject to an imbalance
or make-up obligation with respect to Hydrocarbons produced from or allocated to
the Properties.

 

“Inventory Hydrocarbons” means, as of the Effective Time, the merchantable
Hydrocarbons produced with respect to the Oil and Gas Properties prior to the
Effective Time that are in tanks or vessels located upstream of the pipeline
sales connection. For the avoidance of doubt, the Line Fill is not included
within the meaning of Inventory Hydrocarbons.

 

“Laws” means any and all laws, statutes, codes, ordinances, permits, licenses,
authorizations, agreements, decrees, writs, orders, judgments, principles of
common law, rules or regulations (including, for the avoidance of doubt,
Environmental Laws) that are promulgated, issued or enacted by a Governmental
Authority having jurisdiction.

 

“Liabilities” means all obligations for borrowed money, obligations evidenced by
notes, bonds, debentures or similar instruments, obligations for the deferred
purchase price of goods or services, obligations under capital leases,
guarantees of any of the foregoing, obligations and other liabilities (whether
absolute, accrued, contingent, fixed or otherwise, or whether due or to become
due).

 

“Line Fill” shall mean the aggregate amount of the Hydrocarbons owned by Seller
in the gathering lines and pipelines on the Oil and Gas Properties.

 

“Material Adverse Effect” means a defect, condition, change, or effect on the
ownership, operation, or financial condition of the Properties, taken as a
whole; provided, however, that Material Adverse Effect shall not include
material adverse effects resulting from general changes in oil and gas prices;
general changes in markets or in industry, economic, or political conditions;
changes in condition or developments generally applicable to the oil and gas
industry generally or in any area or areas where the Properties are located;
acts of God, including hurricanes and storms; acts or failures to act of
Governmental Authorities (where not caused by the willful or grossly negligent
acts of Seller); civil unrest or similar disorder; terrorist acts; changes in
Laws or delays in issuing, the failure of any Governmental Authority to issue,
or any change in requirements with respect to the issuance of, any licenses,
permits, easements, or approvals, and increased costs relating to the foregoing;
effects or changes that are cured or no longer exist by the earlier of the
Closing and the termination of this Agreement pursuant to ARTICLE 13; and
changes resulting from any announcement of the transactions contemplated hereby
or the performance of the covenants set forth in ARTICLE 9 hereof.

 

“Material Contract” means, to the extent relating to or binding on the
Properties, any Contract (i) which can reasonably be expected to result in gross
revenue per fiscal year in excess of One Hundred Thousand Dollars ($100,000),
net to the interests of Seller; (ii) which can reasonably be expected to result
in expenditures per fiscal year in excess of One Hundred Thousand Dollars
($100,000), net to the interests of Seller; or (iii) which constitutes any of
the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                 contracts or agreements with any Affiliate
of Seller;

 

(b)                                 contracts or agreements for the sale,
purchase, exchange, or other disposition of Hydrocarbons produced from the Oil
and Gas Properties which are not cancelable without penalty to Seller, its
Affiliates, or its or their permitted successors and assigns, on at least thirty
(30) days prior written notice, without penalty, the payment of money, or
delivery of other consideration;

 

(c)                                  to the extent currently pending, any
contract or agreement for, or that contemplates, the sale, exchange or transfer
of any of the Properties, other than (A) this Agreement, (B) contracts or
agreements governing the sale of Hydrocarbons, (C) the disposition in the
ordinary course of equipment no longer suitable for Hydrocarbons field
operation, or (D) customary rights of reassignment upon intent to abandon an Oil
and Gas Property; and

 

(d)                                 contracts or agreements for the gathering,
treatment, processing, storage, or transportation of Hydrocarbons that require
an annual payment of more than One Hundred Thousand Dollars ($100,000), net to
the interests of Seller;

 

(e)                                  leases for equipment or other personal
property located in the field, or (2) that require an annual payment of more
than One Hundred Thousand Dollars ($100,000), net to the interests of Seller;

 

(f)                                   all purchase or sale agreements (other
than with respect to production of Hydrocarbons in the ordinary course),
partnership agreements (other than tax partnerships), joint venture and
exploration or development program agreements relating to the Properties or by
which the Properties are bound;

 

(g)                                  contracts or agreements providing for a
call upon, option to purchase or similar right under any agreements with respect
to the Hydrocarbons from the Properties;

 

(h)                                 contracts or agreements with any labor union
or employee association that relates to the Employees; and

 

(i)                                     unit agreements and any operating
agreements applicable to the Properties;

 

provided, however, that “Material Contracts” shall not include the Leases and
other instruments constituting Seller’s chain of title to the any of the Oil and
Gas Properties or any swaps, derivatives or other hedge contracts and Debt
Instruments.

 

“Net Reduction of Interest” means (a) a reduction of Seller’s Net Revenue
Interest in a Property described in Exhibit A at any time during the productive
life thereof, below the Net Revenue Interest for such Property set forth in
Exhibit B, (b) an increase in Seller’s Working Interest in a Property described
in Exhibit A at any time during the productive life or abandonment thereof, to
more than the Working Interest for such Property set forth in Exhibit B  unless
there is a corresponding proportionate increase in the Net Revenue Interest, or
(c) materially interfere with the operation or use of a Property as such
Property is currently used.

 

4

--------------------------------------------------------------------------------


 

“Net Revenue Interest” means Seller’s interest in and to all production of
Hydrocarbons saved, produced and sold from any Property after giving effect to
all royalties, overriding royalties, production payments, carried interests, net
profits interests, reversionary interests and other burdens upon, measured by,
or payable out of such production.

 

“NORM” means naturally occurring radioactive material.

 

“Oil and Gas Properties” means any or all of the Fee Interests, Leases, Lands,
Wells or Units.

 

“Operative Documents” means, with regard to a Party, those documents listed or
referred to in Section 12.2 or otherwise delivered at the Closing, in each case
to the extent executed and delivered by a Party.

 

“Party” means either Buyer or Seller, as the case may be, and “Parties” means
both of them.

 

“Permitted Encumbrances” means:

 

(a)                                 royalties, overriding royalties, sliding
scale royalties, production payments, reversionary interests, convertible
interests, net profits interests and similar burdens if the cumulative effect of
the burdens does not operate as a Net Reduction of Interest;

 

(b)                                 division orders and sales contracts
terminable without penalty upon no more than thirty (30) days’ notice to the
Buyer or as set forth on Schedule 7.8;

 

(c)                                  required third party consents to assignment
that either have been obtained prior to Closing or are customarily obtained
post-Closing;

 

(d)                                 materialman’s, mechanic’s, repairman’s,
employee’s, contractor’s, operator’s, tax, assessment and other similar liens or
charges arising in the ordinary course of business for obligations (i) that are
not delinquent (including any amounts being withheld as provided by Law) or
(ii) that if delinquent, are being contested in good faith by appropriate
actions and for which Seller indemnifies Buyer subsequent to Closing;

 

(e)                                  liens for Taxes or assessments not yet
delinquent or, if delinquent, being contested in good faith by appropriate
actions;

 

(f)                                   easements, rights-of-way, servitudes,
permits, surface leases, and other rights in respect of the use of the surface
that do not individually or in the aggregate materially interfere with the use
and operation of such Property affected thereby for the purpose for which such
Property is currently used;

 

(g)                                  all Leases, contracts, unit agreements,
pooling agreements, operating agreements, production sales contracts, division
orders, farmouts, exploration agreements, carried interests, sales agreements,
royalty or overriding royalty agreements, and

 

5

--------------------------------------------------------------------------------


 

other contracts, agreements, and instruments applicable to the Properties,
including provisions for penalties, suspensions, or forfeitures contained
therein, to the extent that they do not, individually or in the aggregate,
operate as a Net Reduction of Interest;

 

(h)                                 all Imbalances;

 

(i)                                     all rights to consent, by required
notices to, filings with, or other actions by Governmental Authorities in
connection with the sale or conveyance of oil and gas leases or rights or
interests therein if they are customarily obtained subsequent to the sale or
conveyance;

 

(j)                                    rights of reassignment arising upon final
intention to abandon or release the Properties, or any of them;

 

(k)                                 failure to recite marital status in a
document or omissions of successors or heirship or estate proceedings, unless
Purchaser provides affirmative evidence that such failure or omission results in
another Person’s superior claim of title to the relevant Property;

 

(l)                                     lack of a survey, unless a survey is
required by Law;

 

(m)                             any failure of the records of any Person to
reflect sufficient production or operations over any period of time unless the
applicable lessor has alleged in writing that such failure has caused the
applicable Lease to terminate or expire;

 

(n)                                 all rights reserved to, or vested in, any
Governmental Authorities to control or regulate any of the Properties in any
manner, and all obligations and duties under all applicable Laws of any such
Governmental Authority or under any franchise, grant, license, or permit issued
by any Governmental Authority;

 

(o)                                 lack of evidence of corporate or other
entity authorization absent reasonable evidence of an actual claim of superior
title from a third party attributable to such alleged lack of authorization;

 

(p)                                 matters for which the applicable statute of
limitations for assertion thereof has expired (including title by limitations or
adverse possession);

 

(q)                                 prior leases covering Hydrocarbons that are
not surrendered of record unless it can be demonstrated that there is a
reasonable possibility that such leases continue in force and effect and
constitute a superior claim of title to a Property;

 

(r)                                    depth severances or any other change in
Seller’s Working Interest or Net Revenue Interest with depth to the extent that
they do not operate as a Net Reduction of Interest, in each case, with respect
to Hydrocarbon production attributable to the applicable Well or Unit from the
currently-producing formation for such Well or Unit;

 

6

--------------------------------------------------------------------------------


 

(s)                                   any matters reflected on Exhibit A or
Exhibit B if the cumulative effect of such matters do not, individually or in
the aggregate, operate as a Net Reduction of Interest;

 

(t)                                    those claims, liens, security interests
and encumbrances which will be released at Closing pursuant to Section 11.4; and

 

(u)                                 any other liens, charges, encumbrances,
defects, or irregularities which do not, individually or in the aggregate,
materially detract from the value of or materially interfere with the use or
ownership of, the Properties subject thereto or affected thereby (as currently
used or owned) and which would be accepted or waived by a reasonably prudent
purchaser engaged in the business of owning and operating oil and gas
properties.

 

“Person” means an individual, partnership, limited liability company,
corporation, trust, estate or other entity, including Governmental Authorities.

 

“Preliminary Purchase Price” means the Purchase Price determined in accordance
with Section 14.1.

 

“Property Costs” means all operating expenses (including costs of insurance,
rentals, shut-in payments, Property Taxes, and Severance Taxes attributable to
production of Hydrocarbons from the Properties, but excluding other Taxes) and
capital expenditures (including costs of drilling and completing wells, and
costs of acquiring equipment) incurred in the ownership and operation of the
Properties in the ordinary course of business, but excluding Liabilities that
are the subject of a Claim for indemnification made by a Party pursuant to
ARTICLE 16.

 

“Property Taxes” means all ad valorem, property, excise, and similar Taxes
imposed on the Properties, excluding, however Severance Taxes, Transfer Taxes,
and Taxes based upon, measured by, or calculated with respect to (i) net income,
profits or similar measures, (ii) multiple bases (including corporate,
franchise, business and occupation, business license, or similar Taxes) if one
more of the bases on which such Tax is based, measured or calculated is
described in the preceding clause (i) of this definition, in each case, together
with interest, penalties or additions to such Tax.

 

“Records” means all books and records, files, data, correspondence, studies,
surveys, reports, Hydrocarbon sales contract files, gas processing files,
geologic, geophysical and seismic data (including raw data and any
interpretative data or information relating to such geologic, geophysical and
seismic data) and other data (in each case whether in written or electronic
format) and relating to the operation of the Properties, including all title
records, prospect information, title opinions, title insurance reports,
abstracts, property ownership reports, customer lists, supplier lists, sales
materials, well files, well logs, well tests, maps, engineering data and
reports, health, environmental and safety information and records, third-party
licenses, accounting and financial records, operational records, reserve
estimates and economic estimates; production and processing records, division
order, lease, land and right-of-way files, accounting files,  tax records (other
than income tax), and contract files, but excluding, in each case: (a) all

 

7

--------------------------------------------------------------------------------


 

corporate, financial, income tax, and legal data and records of Seller that
relate to Seller’s business generally (whether or not relating to the
Properties) or to the Excluded Assets; (b) any data, software, and records to
the extent disclosure or transfer is prohibited or subjected to payment of a fee
or other consideration by any license agreement or other agreement, or by
applicable Law, and for which no consent to transfer has been received or for
which Buyer has not agreed in writing to pay the fee or other consideration, as
applicable; (c) all legal records and legal files of Seller, including all work
product of, and attorney-client communications with, Seller’s legal counsel
(other than Leases, title opinions, and Contracts); (d) data and records
relating to the sale of the Properties, including communications with the
advisors or representatives of Seller or its Affiliates; and (e) any data and
records relating to the Excluded Assets. (Clauses (a) through (e) shall
hereinafter be referred to as the “Excluded Records”).

 

“Seller Group” means Seller and its Affiliates and its and their respective
employees, officers, directors, agents, consultants and representatives.

 

“Severance Taxes” means all federal, state or local Taxes which are imposed upon
production from the Properties, including excise taxes on production, severance
or gross production, as well as any interest, penalties and fines assessed or
due in respect of any such Taxes, whether disputed or not, but excluding
Property Taxes, and Taxes based upon, measured by, or calculated with respect to
(i) net income, profits or similar measures, (ii) multiple bases (including
corporate, franchise, business and occupation, business license, or similar
Taxes) if one more of the bases on which such Tax is based, measured or
calculated is described in the preceding clause (i) of this definition.

 

“Taxes” mean any and all taxes, levies or other like assessments, including but
not limited to income tax, franchise tax, profits tax, windfall profits tax,
surtax, gross receipts tax, capital gains tax, remittance tax, withholding tax,
sales tax, use tax, value added tax, goods and services tax, presumptive tax,
net worth tax, special contribution, production tax, pipeline transportation
tax, severance tax, excise tax, ad valorem tax, property tax (real, personal or
intangible), inventory tax, transfer tax, premium tax, environmental tax
(including taxes under Section 59A of the Code), customs duty, stamp tax or
duty, capital stock tax, margin tax, occupation tax, payroll tax, employment
tax, social security tax, unemployment tax, disability tax, alternative or
add-on minimum tax, estimated tax, and any similar tax or assessment imposed by
any Governmental Authority or other taxing authority, together with any
interest, fine or penalty, or addition thereto, whether disputed or not.

 

“Third Party” means, whether such term is capitalized or not, a Person other
than Buyer and its Affiliates or Seller and its Affiliates.

 

“Title Defect Value” means with respect to each Property that is agreed or
determined to be subject to a Title Defect, the lesser of (a) the Allocated
Value of the Property subject to such Title Defect and (b) the amount determined
in accordance with ARTICLE 4 with respect to such Title Defect.

 

“Working Interest” means the interest in and to a Property that is burdened with
the obligation to bear and pay the costs and expenses associated with the
exploration, drilling, development, operation and abandonment of such Property,
but without regard to the effect of

 

8

--------------------------------------------------------------------------------


 

any royalties, overriding royalties, production payments, net profits interests
and other similar burdens upon, measured by or payable out of the production of
Hydrocarbons therefrom.

 

ARTICLE 2
SALE AND PURCHASE OF PROPERTIES; EXCLUDED ASSETS

 

2.1                               Sale and Purchase of Properties.  Subject to
the terms and conditions of this Agreement, Seller agrees to sell, assign,
convey and deliver to Buyer, and Buyer agrees to purchase and acquire from
Seller at the Closing, all of Seller’s right, title and interest in and to the
following, except for the Excluded Assets:

 

2.1.1                     All fee interests to the surface and in Hydrocarbons,
including under grant deeds, mineral deeds, conveyances or assignments, as
described on Exhibit A (“Fee Interests”);

 

2.1.2                     All Hydrocarbon and mineral leases, and the surface
and subsurface leasehold estates created thereby and  subleases, described in
Exhibit A (the “Leases”), and all of the lands covered by the Leases (“Lands”),
together with corresponding surface and subsurface interests in and to all the
property and rights incident thereto, including all rights in any pooled or
unitized or communitized acreage by virtue of the Lands being a part thereof
(“Units”); all production from the Units allocated to any such Lands; and all
reversionary interests, carried interests, options, convertible interests and
net profits interests attributable to the Oil and Gas Properties, together with
all rights that arise by operation of Law or otherwise in all properties and
land unitized, communitized or pooled with the Leases or Lands;

 

2.1.3                     All surface fee interests, easements, rights-of-way,
servitudes, licenses, authorizations, pass through rights, permits, rights of
use and all other surface and other rights and interests applicable to, or used
or useful in connection with, any or all of the Oil and Gas Properties (the
“Surface Interests”);

 

2.1.4                     All producing, non-producing, shut-in and other well
bores including Hydrocarbon wells, disposal wells, injection wells, observations
wells, co-op wells and water wells located on the Lands or attributable to the
Oil and Gas Properties, including the wells described in Exhibit B and the
pro-ration units associated therewith (the “Wells”);

 

2.1.5                     All pipelines, plants, gathering and processing
systems, buildings, stations, compressors, pumps, piping and pipe inventory,
remote and other automation equipment (including SCADA equipment and
transmitters, telecommunications equipment, field radio telemetry and associated
frequencies and licenses, pressure transmitters and central processing equipment
that is used primarily in connection with the ownership or operation of the Oil
and Gas Properties), machinery, tools, utility lines, equipment, fixtures, and
improvements and other appurtenances on or to the Oil and Gas Properties,
insofar as they are used or used or held for use primarily in connection with
the ownership, operation, maintenance or repair of the Oil and Gas Properties or
the

 

9

--------------------------------------------------------------------------------


 

production, treatment, sale, transportation, or disposal of Hydrocarbons or
water produced from the Oil and Gas Properties (subject to such exclusions, the
“Facilities”);

 

2.1.6                     All Hydrocarbons (or the proceeds from the sale of
Hydrocarbons) (a) produced from and after the Effective Time or (b) located as
of the Effective Time in pipelines or in tanks upstream of the pipeline sales
connection, in each case, attributable to the Oil and Gas Properties;

 

2.1.7                     All farmout and farmin agreements, operating
agreements, production sales and purchase contracts, processing contracts,
gathering contracts, transportation contracts, saltwater disposal agreements,
surface leases, balancing contracts, and all other instruments covering or
affecting any or all of the Oil and Gas Properties (the “Contracts”);

 

2.1.8                     All unitization, communitization and pooling
declarations, orders and agreements to the extent they relate to the Oil and Gas
Properties, or the production of Hydrocarbons therefrom;

 

2.1.9                     To the extent assignable, (a) all environmental and
other governmental (whether federal, state, local or tribal) certificates,
consents, permits (including conditional use permits), licenses, orders,
authorizations, franchises and related instruments or rights relating to the
ownership, operation or use of the Oil and Gas Properties, and (b) emission
reduction credits, RECLAIM Trading Credits associated with the South Coast Air
Quality Management District, and any other credits or the right to create
credits or other transferable rights relating to past or future emissions
reductions, in each case that were generated from the ownership, use or
operation of the Oil and Gas Properties (the “Permits”);

 

2.1.10              All royalties, overriding royalties, sliding scale
royalties, shut-in royalties, rights to royalties in kind, or other interests in
production of Hydrocarbons (other than working interests), as set forth on
Exhibit B;

 

2.1.11              All partnership interests (tax, state law or otherwise)
affecting any Oil and Gas Properties;

 

2.1.12              To the extent assignable, all rights to indemnities (except
with respect to Seller’s Retained Liabilities) and releases from third parties
relating to the Oil and Gas Properties, Surface Interests, Wells or Facilities,
in each case, to the extent relating to liabilities that Buyer has assumed or
for which it owes an indemnification obligation hereunder;

 

2.1.13              To the extent assignable, all insurance proceeds under
existing policies of insurance, if any, relating to the Oil and Gas Properties,
Surface Interests, Wells or Facilities, in each case, to the extent relating to
(i) liabilities that Buyer has assumed or for which it owes an indemnification
obligation hereunder, or (ii) Casualty Losses as provided in Section 9.5;

 

2.1.14              The Records;

 

10

--------------------------------------------------------------------------------

 

2.1.15              All vehicles held for use in connection with the Oil and Gas
Properties, the production of Hydrocarbons attributable thereto, a list of which
is set forth on Schedule 2.1.15; and

 

2.1.16              All other assets and properties of Seller used or held for
use primarily in connection with the Oil and Gas Properties and the production
of Hydrocarbons from the Oil and Gas Properties.

 

Except for the Excluded Assets, all of the real and personal properties, rights,
titles, and interests described in Sections 2.1.1 through Section 2.1.16 subject
to the limitations and terms expressly set forth herein and in Exhibits A and
Exhibit B, are hereinafter referred to as the “Properties”.

 

2.2                               Excluded Assets.  Notwithstanding anything to
the contrary in this Agreement, the “Properties” shall not include any rights,
interests, obligations or liabilities with respect to the items and matters
listed on Exhibit D (the “Excluded Assets”).

 

ARTICLE 3
PURCHASE PRICE

 

3.1                               Purchase Price.  The purchase price for the
Properties will be Two Hundred Million Two Hundred Thousand Dollars
($200,200,000) (the “Purchase Price”), subject to any applicable adjustments as
hereinafter provided.

 

3.2                               Increases in Purchase Price.  The Purchase
Price will be increased by the following amounts (without duplication):

 

3.2.1                     the amount determined under Section 4.6.2 resulting
from Title Benefits;

 

3.2.2                     the amount of any Property Costs, including Severance
Taxes and Property Taxes, that are paid or prepaid by or on behalf of Seller or
any of its Affiliates and incurred in the ownership and operation of the
Properties and that are fairly attributable to the period from and after the
Effective Time (in the case of such Taxes, as determined pursuant to
Section 17.1), except Taxes (other than Severance Taxes and Property Taxes);

 

3.2.3                     the value of all Inventory Hydrocarbons, less any
applicable Severance Taxes, Property Taxes, and royalties, which shall have a
value equal to the amount of proceeds received for such Hydrocarbons upon the
first sale thereof or absent a sale, such value shall be based upon the average
oil and gas prices received for the sale of similar Hydrocarbons from the
Properties for the calendar month of June 2014;

 

3.2.4                     the amount of all proceeds, receipts (including
producing receipts, drilling receipts and construction overhead receipts),
reimbursements, credits, and income paid to or received by Buyer, including
proceeds from the sale of Hydrocarbons (excluding the Inventory Hydrocarbons),
in each case net of all applicable Severance Taxes and Property Taxes and
royalties paid by Buyer, that are fairly attributable to the Properties

 

11

--------------------------------------------------------------------------------


 

for the period of time prior to the Effective Time (in the case of such Taxes,
as determined pursuant to Section 17.1); and

 

3.2.5                     the amount of all other upward adjustments expressly
provided for herein.

 

3.3                               Decreases in Purchase Price.  The Purchase
Price will be decreased by the following amounts (without duplication):

 

3.3.1                     the amount of any Property Costs, including Severance
Taxes and Property Taxes, that are paid by Buyer or any of its Affiliates that
are incurred in the ownership and operation of the Properties and that are
fairly attributable to the period prior to the Effective Time (in the case of
such Taxes, as determined pursuant to Section 17.1), except Taxes (other than
Severance Taxes and Property Taxes);

 

3.3.2                     the amount of all proceeds, receipts (including
producing receipts, drilling receipts and construction overhead receipts),
reimbursements, credits, and income paid to or received by Seller, including
proceeds from the sale of Hydrocarbons, in each case net of all applicable
Severance Taxes and Property Taxes and royalties paid by Seller, that are fairly
attributable to the Properties for the period of time on or after the Effective
Time (in the case of such Taxes, as determined pursuant to Section 17.1), or the
Inventory Hydrocarbons;

 

3.3.3                     the amount of any suspended funds held by Seller and
owed to third parties for which Buyer will assume responsibility pursuant to
Section 15.2;

 

3.3.4                     the amount, if any, of the Title Defect Values under
Section 4.6.1 and the Remediation Values under Section 6.5; and

 

3.3.5                     the amount of all other downward adjustments expressly
provided for herein.

 

ARTICLE 4
TITLE MATTERS

 

4.1                               Buyer’s Title Review.

 

4.1.1                     From and after the date of this Agreement, and
pursuant and subject to the terms of Sections 9.1 and 9.8, Buyer shall have the
right to conduct a review of Seller’s title to the Properties.  The provisions
of this ARTICLE 4 and the special warranty of title in the Conveyance provide
Buyer’s exclusive remedy with respect to any Title Defects or other deficiencies
or defects in Seller’s title to the Oil and Gas Properties.

 

4.1.2                     Seller’s rights with respect to title to the Oil and
Gas Properties pursuant to this ARTICLE 4 is limited to the Oil and Gas
Properties shown on Exhibit A. Seller hereby expressly disclaims and negates any
and all warranties of title whatsoever, whether express, implied, statutory, or
otherwise, except as set forth herein and in the Conveyance.

 

12

--------------------------------------------------------------------------------


 

4.1.3                     The Conveyance shall be in the form attached hereto as
Exhibit E, and shall contain a special warranty of title to Properties as set
forth therein.  Buyer shall not be entitled to protection under Seller’s special
warranty of title in the Conveyance against any Title Defect reported by Buyer
to Seller pursuant to this ARTICLE 4.

 

4.2                               Title Defects and Title Benefits.  As used in
this Agreement, the term “Title Defect” means any lien, charge, encumbrance,
obligation, or defect, including a discrepancy in Net Revenue Interest or
Working Interest, that causes Seller’s title to any Oil and Gas Property to be
less than Good Defensible Title.  As used in this Agreement, the term “Title
Benefit” means any right, circumstance, or condition that operates to increase
the Net Revenue Interest of Seller in any Oil and Gas Property above that shown
on Exhibit B, without causing a greater than proportionate increase in Seller’s
Working Interest above that shown in Exhibit B.

 

4.3                               Notice of Title Defects and Benefits;
Adjustment.

 

4.3.1                     Buyer will provide Seller with written notice (a
“Title Defect Notice”) at or before 5:00 p.m. (Los Angeles time) on or before
the Business Day that is on or before September 30, 2014 (“Defect Notification
Deadline”).  Each Title Defect Notice must include, in reasonable detail, to the
extent applicable, a description of (a) the Property with respect to which the
claimed Title Defect(s) relate and the Allocated Value of such Property, (b) the
nature of (and a description of) such claimed Title Defect(s), and (c) Buyer’s
calculation of the value of each claimed Title Defect.  Upon Seller’s request,
Buyer shall promptly provide Seller with such supporting documentation as is in
Buyer’s possession with respect to the alleged Title Defect.  Buyer shall not be
entitled to assert a Title Defect based solely upon the lack of information in
Seller’s files (including the lack of title opinions). Buyer shall be deemed to
have waived all Title Defects of which Seller has not been given notice pursuant
to this Section 4.3.1 on or before the Defect Notification Deadline; provided,
however, notwithstanding anything herein to the contrary, nothing in this
Section 4.3 is intended to modify or limit Seller’s special warranty of title in
the Conveyance, Seller’s representations and warranties in ARTICLE 7 or Seller’s
indemnity and hold harmless obligations under Section 16.1.

 

4.3.2                     Buyer is under no obligation to identify Title
Benefits and shall have no liability to Seller for the failure to identify any
Title Benefits.  In the event Buyer has actual knowledge of a Title Benefit on
or before the Defect Notification Deadline, Buyer shall, no later than the
Defect Notification Deadline, deliver to Seller a notice including in reasonable
detail, including a description of (a) the Property with respect to which the
claimed Title Benefit(s) relate and the Allocated Value of such Property,
(b) the nature of (and a description of) such Title Benefit(s) and (c) Buyer’s
calculation of the value of each Title Benefit.  Seller shall have the right,
but not the obligation, to deliver to Buyer a similar notice on or before the
Defect Notification Deadline with respect to each Title Benefit discovered by
Seller.  Seller shall be deemed to have waived all Title Benefits of which no
Party has given notice on or before the Defect Notification Deadline, except to
the extent Buyer has failed to give a notice of a Title Benefit which it was
obligated to give under this Section 4.3.2.  For purposes hereof, the knowledge
of Buyer means the knowledge of Brent Davenport and Russell Ledbetter.

 

13

--------------------------------------------------------------------------------


 

4.4                               Cure.

 

4.4.1                     Seller shall have the right, but not the obligation,
at Seller’s sole cost, risk, and expense, to cure or remove, on or before ninety
(90) days after the Closing Date, any alleged Title Defects of which Seller has
been advised by Buyer pursuant to Section 4.3.1 if Seller provides written
notice to Buyer of its intent to cure such alleged Title Defects on or before
the Closing Date.  The election by Seller to cure one or more such alleged Title
Defects shall not affect the Title Defect Values and Title Benefit Amounts used
to determine the Preliminary Purchase Price pursuant to Section 14.1 or the
rights and obligations of the Parties under Section 4.7 with respect to dispute
resolution.  Seller’s election to cure an alleged Title Defect shall not
constitute a waiver of any of the rights of Seller pursuant to this ARTICLE 4,
including Seller’s right to dispute the existence, nature, or value of such
Title Defect.

 

4.4.2                     Subject to the determination by the Title Arbitrator
of the existence or Title Defect Value with respect to a Title Defect which
Seller has elected to cure, to the extent any such Title Defect is not cured on
or prior to the Closing Date, the Purchase Price shall be decreased as required
under Section 4.5.  In the event a Title Defect which Seller has elected to cure
is subsequently cured after the Closing Date (but in no event later than ninety
(90) days after the Closing Date), Buyer shall pay to Seller the amount by which
the Purchase Price was decreased with respect to such Title Defect pursuant to
Section 4.5.

 

4.4.3                     Any dispute relating to whether and to what extent a
Title Defect has been cured shall be resolved as set forth in Section 4.7,
except that any such matter shall be submitted to the Title Arbitrator on or
before ten (10) Business Days after the date described in Section 4.4.1;
provided, however, that any prior or concurrent determination by a Title
Arbitrator with respect to Title Defects (or factual or legal matters relating
thereto, even if determined in connection with the resolution of an otherwise
unrelated dispute) which Seller has elected to cure pursuant to this
Section 4.4.3 shall be binding on the Parties with respect to such Title Defect
(or factual or legal matters relating thereto, even if determined in connection
with the resolution of an otherwise unrelated dispute).

 

4.5                               Adjustment for Title Defects and Benefits.

 

4.5.1                     With respect to each Oil and Gas Property affected by
Title Defects reported under Section 4.3.1, such Oil and Gas Property shall be
assigned at Closing subject to all uncured Title Defects, and the Purchase Price
shall be reduced by the Title Defect Value, as calculated pursuant to
Section 4.6.1.

 

4.5.2                     With respect to each Oil and Gas Property affected by
Title Benefits reported under Section 4.3.2, the Purchase Price shall be
increased by an amount (the “Title Benefit Amount”) equal to the increase in the
Allocated Value for such Oil and Gas Property caused by such Title Benefits, as
determined pursuant to Section 4.6.2.

 

4.5.3                     Section 4.5.1 shall, to the fullest extent permitted
by applicable law, be the exclusive right and remedy of Buyer with respect to
Title Defects; provided, however,

 

14

--------------------------------------------------------------------------------


 

notwithstanding anything herein to the contrary, nothing in this Section 4.5.3
is intended to modify or limit Seller’s special warranty of title in the
Conveyance, Seller’s representations and warranties in ARTICLE 7 or Seller’s
indemnity and hold harmless obligations under Section 16.1.

 

4.6                               Calculation of Title Defect Values and Title
Benefit Amounts.

 

4.6.1                     The Title Defect Value resulting from a Title Defect
shall be determined as follows:

 

(i)                                     if Buyer and Seller agree in writing
upon the Title Defect Value, that amount shall be the Title Defect Value;

 

(ii)                                  if the Title Defect is a lien,
encumbrance, or other charge which is liquidated in amount, then the Title
Defect Value shall be the amount necessary to be paid to remove the Title
Defect;

 

(iii)                               if a Title Defect exists because Seller owns
a lesser Net Revenue Interest in an Oil and Gas Property and such Oil and Gas
Property has an Allocated Value assigned specifically to it on Exhibit B, then
the Title Defect Value will be the Allocated Value for such Property multiplied
by a fraction (A) the numerator of which is (1) the net present value, as of the
Effective Time, of Seller’s interest in the future net revenues from such
Property based on the Net Revenue Interest set forth on Exhibit B (the “PV-NRI”)
minus (2) the net present value as of the Effective Time, of Seller’s interest
in the future net revenues from such Property taking into account the Title
Defect, but otherwise calculated based upon the same production, cost, and
assumed future price estimates and discount rate and such other methods,
techniques and assumptions utilized, and (B) the denominator of which is the
PV-NRI;

 

(iv)                              if the Title Defect represents an obligation,
encumbrance, burden, or charge upon, or other defect in title to, the affected
Oil and Gas Property of a type not described in subsections (i), (ii), or (iii),
above, the Title Defect Value shall be determined by taking into account the
Allocated Value of the Oil and Gas Property so affected, the portion of Seller’s
interest in the Oil and Gas Property affected by the Title Defect, the legal
effect of the Title Defect, the potential discounted economic effect of the
Title Defect over the productive life of the affected Oil and Gas Property, the
Allocated Values and such other factors as are necessary to make a proper
evaluation;

 

(v)                                 the Title Defect Value with respect to a
Title Defect shall be determined without duplication of any costs or losses
included in another Title Defect Value hereunder or for which Buyer otherwise
receives credit in the calculation of the Purchase Price; and

 

(vi)                              notwithstanding anything to the contrary in
this ARTICLE 4:

 

(A)                               an individual claim for a Title Defect for
which a claim notice is given prior to the Defect Notification Deadline shall
only generate an adjustment to the Purchase Price under this ARTICLE 4 if the
Title Defect Value with respect thereto exceeds Fifty Thousand Dollars
($50,000), provided that once such threshold has been met and subject to

 

15

--------------------------------------------------------------------------------


 

Section 4.6.1(vi)(C) below, the Purchase Price shall be adjusted for the full
amount of such Title Defect Values and not just the excess above Fifty Thousand
Dollars ($50,000);

 

(B)                               the aggregate Title Defect Values attributable
to the effects of all Title Defects upon any given Oil and Gas Property shall
not exceed the Allocated Value of such Oil and Gas Property; and

 

(C)                               there shall be no adjustment to the Purchase
Price for Title Defects unless and until the aggregate of all Title Defect
Values which would generate an adjustment to the Purchase Price pursuant to
Section 4.6.1(vi)(A) exceeds two percent (2%) of the Purchase Price, and then
only to the extent that such aggregate amount exceeds two percent (2%) of the
Purchase Price.

 

4.6.2                     The Title Benefit Amount resulting from a Title
Benefit shall be determined as follows:

 

(i)                                     if Buyer and Seller agree in writing
upon the Title Benefit Amount, that amount shall be the Title Benefit Amount;

 

(ii)                                  if a Title Benefit exists because Seller
owns a greater Net Revenue Interest in a Property and such Property has an
Allocated Value assigned specifically to it on Exhibit B, then the Title Defect
Value will be the Allocated Value for such Property multiplied by a fraction
(A) the numerator of which is (1) the net present value, as of the Effective
Time, of Seller’s interest in the future net revenues from such Property taking
into account the Title Benefit minus (2) the net present value as of the
Effective Time, of Seller’s interest in the future net revenues from such
Property based on the Net Revenue Interest set forth on Exhibit B, but
otherwise  calculated based upon the same production, cost, and assumed future
price estimates and discount rate and such other methods, techniques and
assumptions utilized but not taking into account the Title Defect (the “NPV”),
and (ii) the denominator of which is the NPV;

 

(iii)                               if a Title Benefit represents a right,
circumstance, or condition of a type not described in subsections (i) or (ii),
the Title Benefit Amount shall be determined by taking into account the
Allocated Value of the Oil and Gas Property so affected, the portion of Seller’s
interest in the Oil and Gas Property so affected, the legal effect of the Title
Benefit, the potential discounted economic effect of the Title Benefit over the
productive life of any affected Oil and Gas Property, the values placed upon the
Title Benefit by Buyer and Seller, and such other factors as are necessary to
make a proper evaluation; and

 

(iv)                              notwithstanding anything to the contrary in
this ARTICLE 4:

 

(A)                               an individual claim for a Title Benefit shall
only generate an adjustment to the Purchase Price if the Title Benefit Amount
with respect thereto exceeds Fifty Thousand Dollars ($50,000), provided that
once such threshold has been met and subject to Section 4.6.2(iv)(B) below, the
Purchase Price shall be adjusted for the full amount of such Title Benefit
Amount and not just the excess above Fifty Thousand Dollars ($50,000); and

 

16

--------------------------------------------------------------------------------


 

(B)                               there shall be no adjustment to the Purchase
Price for Title Benefits unless and until the aggregate of all Title Benefit
Amounts which would generate an adjustment to the Purchase Price pursuant to
Section 4.6.2(iv)(A) exceeds two percent (2%) of the Purchase Price, and then
only to the extent that such aggregate amount exceeds two percent (2%) of the
Purchase Price.

 

4.7                               Dispute Resolution.

 

4.7.1                     Seller and Buyer shall attempt to agree upon all Title
Defect Values and Title Benefit Amounts on or before two (2) days prior to the
Closing Date.  If Seller and Buyer are unable to agree by that date, then the
arithmetic average of Buyer’s estimate and Seller’s estimate of disputed Title
Defect Values or Title Benefit Amounts (as applicable) shall be used to
determine the Preliminary Purchase Price pursuant to Section 14.1, and the Title
Defect Values and Title Benefit Amounts in dispute shall be exclusively and
finally resolved by arbitration pursuant to Section 4.7.2.

 

4.7.2                     With respect to disputed Title Defect Values and Title
Benefit Amounts, on or before a date that is ten (10) Business Days following
the Closing Date, a title attorney with at least ten (10) years’ experience in
oil and gas titles in California shall be selected by mutual agreement of Buyer
and Seller (the “Title Arbitrator”).  If Buyer and Seller have not agreed upon a
Person to serve as Title Arbitrator during such ten (10) Business Day period,
Buyer shall, within five (5) Business Days after the end of such initial ten
(10) Business Day Period, formally apply to the Los Angeles, California office
of the American Arbitration Association (the “AAA”) to choose the Title
Arbitrator.  The Title Arbitrator shall not have worked as an employee or
outside counsel for any Party or its Affiliates during the five (5) year period
preceding the arbitration or have any financial interest in the dispute.  Either
Buyer or Seller may submit the disputed Title Defect Values or Title Benefit
Amounts within a reasonable period of time after the Title Arbitrator has been
selected in accordance with the foregoing.

 

4.7.3                     In each case above, the arbitration proceeding shall
be held in Los Angeles, California and shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA, to the extent such rules do not
conflict with the terms of this Section 4.7.  The Title Arbitrator’s
determination shall be made within forty-five (45) days after submission of the
matters in dispute and shall be final and binding upon the Parties, without
right of appeal.  In making its determinations, the Title Arbitrator shall be
bound by the provisions of this ARTICLE 4 and may consider such other matters
as, in the opinion of the Title Arbitrator, are necessary or helpful to make a
proper determination.  The Title Arbitrator may consult with and engage
disinterested third parties to advise the arbitrator, including petroleum
engineers.  The Title Arbitrator shall act as an expert for the limited purpose
of determining the specific disputed Title Defect Values and Title Benefit
Amounts submitted by any Party and may not award damages, interest, or penalties
to any Party with respect to any matter.  Seller and Buyer shall each bear their
own legal fees and other costs of presenting their respective cases.  Buyer
shall bear fifty percent (50%) of the costs and expenses of the Title Arbitrator
and the AAA, and Seller shall be responsible for the remaining fifty percent
(50%) of the costs and expenses.

 

17

--------------------------------------------------------------------------------


 

4.8                               Limitations on Applicability.  Buyer’s rights
with respect to Title Defects shall terminate as of the Defect Notification
Deadline and shall have no further force and effect thereafter, provided there
shall be no termination of Buyer’s or Seller’s rights under this ARTICLE 4 with
respect to any Title Defect and or Title Benefit claim properly reported on or
before the Defect Notification Deadline. Notwithstanding anything herein to the
contrary, nothing in this Section 4.8 is intended to modify or limit Seller’s
special warranty of title in the Conveyance, Seller’s representations and
warranties in ARTICLE 7 or Seller’s indemnity and hold harmless obligations
under Section 16.1.

 

ARTICLE 5
CONSENTS

 

5.1                               Consents to Assign.

 

5.1.1                     Pursuant to Section 9.3, Seller shall use reasonable
and prompt efforts to obtain prior to Closing any consents from third parties
required to consummate the transactions contemplated hereby with respect to the
Properties (“Material Consents”).  All forms of request for required consents
shall be based on the form of consent request attached hereto as Exhibit H. 
Seller shall not be required to make any payments or undertake any obligations
for the benefit of the holders of such rights in order to obtain the Material
Consents. Buyer shall cooperate with Seller in seeking to obtain such Material
Consents.

 

5.1.2                     In no event shall there be transferred at Closing any
Property for which a Material Consent has not been satisfied, other than
Material Consents and approvals of Governmental Authorities customarily obtained
after Closing.

 

ARTICLE 6
ENVIRONMENTAL MATTERS

 

6.1                               Presence of Wastes, NORM, Hazardous Substances
and Asbestos.  BUYER ACKNOWLEDGES THAT THE PROPERTIES HAVE BEEN USED TO EXPLORE
FOR, DEVELOP AND PRODUCE HYDROCARBONS, AND THAT SPILLS OF WASTES, CRUDE OIL,
PRODUCED WATER, HAZARDOUS SUBSTANCES AND OTHER MATERIALS MAY HAVE OCCURRED
THEREON. ADDITIONALLY, THE PROPERTIES, INCLUDING PRODUCTION EQUIPMENT,
MAY CONTAIN ASBESTOS, HAZARDOUS SUBSTANCES OR NORM. NORM MAY AFFIX OR ATTACH
ITSELF TO THE INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER
FORMS, AND NORM-CONTAINING MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED
OF ON THE PROPERTIES. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE
PROPERTIES BY REASON THEREOF.  SPECIAL PROCEDURES MAY BE REQUIRED FOR
REMEDIATION, REMOVING, TRANSPORTING AND DISPOSING OF ASBESTOS, NORM, HAZARDOUS
SUBSTANCES AND OTHER MATERIALS FROM THE PROPERTY.

 

18

--------------------------------------------------------------------------------


 

6.2                               Notice of Environmental Condition Defects.
Subject to Section 9.8, Buyer will have the opportunity to conduct at its sole
risk and expense an environmental assessment of the Properties operated by
Seller or its Affiliates, and Seller shall use commercially reasonable efforts
to obtain permission for Buyer to conduct an environmental assessment of those
Properties that are not operated by Seller or its Affiliates. The environmental
assessment shall not include any sampling, boring, operation of equipment, or
other invasive activity without the prior written consent of Seller. Buyer will
provide Seller with written notice (an “Environmental Condition Defect Notice”)
on or before the Defect Notification Deadline of any Environmental Condition
Defect that Buyer identifies in good faith.  Each Environmental Condition Defect
Notice must include, in reasonable detail, to the extent applicable, a
description of (a) the Property with respect to which the claimed Environmental
Condition Defect(s) relates and the Allocated Value of such Property, (b) the
nature of (and a description of) such claimed Environmental Condition Defect(s),
and (c) Buyer’s calculation of the value of each claimed Remediation Value. 
Upon Seller’s request, Buyer shall promptly provide Seller with such supporting
documentation as is in Buyer’s possession with respect to the alleged
Environmental Condition Defect.  Without limiting or modifying Seller’s
representations and warranties in ARTICLE 7 or Seller’s indemnity and hold
harmless obligations under Section 16.1 with respect to the same, Buyer shall be
deemed to have waived all Environmental Condition Defects of which Seller has
not been given notice pursuant to this Section 6.2 on or before the Defect
Notice Deadline; provided, however, notwithstanding anything herein to the
contrary, nothing in this Section 6.2 is intended to modify or limit Seller’s
representations and warranties in ARTICLE 7 or Seller’s indemnity and hold
harmless obligations under Section 16.1.

 

6.3                               Determination of Environmental Condition
Defects and Remediation Values.  Within five (5) days after Seller’s receipt of
an Environmental Condition Defect Notice, Seller shall notify Buyer as to
whether Seller agrees with the Environmental Condition Defect claimed therein
and/or the Remediation Value proposed to be required for remediation of such
Environmental Condition Defect (provided that, if Seller does not provide such
notice, it shall be deemed to have agreed with the foregoing).  If Seller
provides timely notice that it does not agree with any such claimed
Environmental Condition Defect and/or any such proposed Remediation Value, then
the Parties will promptly enter into good faith negotiations and will attempt to
agree on such matters. With respect to each Oil and Gas Property affected by
Environmental Condition Defects reported under Section 6.2, such Oil and Gas
Property shall be assigned at Closing subject to all uncured Environmental
Condition Defects, and the Purchase Price shall be reduced by an amount
determined pursuant to Section 6.5 (the “Remediation Value”).

 

6.3.1                     Without limiting or modifying Seller’s representations
and warranties in ARTICLE 7 or Seller’s indemnity and hold harmless obligations
under Section 16.1, (i) this  ARTICLE 6 shall, to the fullest extent permitted
by applicable law, be the exclusive right and remedy of Buyer with respect to
any Environmental Condition Defects, and (ii) Buyer releases, remises, and
forever discharges Seller Group from any and all Claims which Buyer might now or
subsequently may have, based on, relating to, or arising out of, any
Environmental Condition Defect.

 

19

--------------------------------------------------------------------------------

 

6.4                               Cure.

 

6.4.1                     Seller shall have the right, but not the obligation,
at Seller’s sole cost, risk, and expense, to cure, on or before the Closing
Date, any alleged Environmental Condition Defects of which Seller has been
advised by Buyer pursuant to Section 6.2 if Seller provides written notice to
Buyer of its intent to cure such alleged Environmental Condition Defects on or
before the Closing Date.  The election by Seller to cure one or more alleged
Environmental Condition Defects shall not affect the Remediation Values used to
determine the Preliminary Purchase Price pursuant to Section 14.1 or the rights
and obligations of the Parties under Section 6.6 with respect to dispute
resolution.  Seller’s election to cure an alleged Environmental Condition Defect
shall not constitute a waiver of any of the rights of Seller pursuant to this
ARTICLE 6, including Seller’s right to dispute the existence, nature, or value
of such Environmental Condition Defect.

 

6.4.2                     Subject to the determination by the Environmental
Arbitrator of the existence or Environmental Condition Defect Amount with
respect to an Environmental Condition Defect which Seller has elected to cure,
to the extent any such Environmental Condition Defect is not cured on or prior
to the Closing Date, the adjustment required under Section 6.3 shall be made
pursuant to ARTICLE 14.

 

6.4.3                     Any dispute relating to whether and to what extent an
Environmental Condition Defect has been cured shall be resolved as set forth in
Section 6.6, except that any such matter shall be submitted to the Environmental
Arbitrator on or before ten (10) Business Days after the date described in
Section 6.3; provided, however, that any prior or concurrent determination by an
Environmental Arbitrator with respect to Environmental Condition Defects (or
factual or legal matters relating thereto, even if determined in connection with
the resolution of an otherwise unrelated dispute) which Seller has elected to
cure pursuant to this Section 6.4.3 shall be binding on the Parties with respect
to such Environmental Condition Defect (or factual or legal matters relating
thereto, even if determined in connection with the resolution of an otherwise
unrelated dispute).

 

6.5                               Remediation Values.  The Remediation Value
resulting from an Environmental Condition Defect shall be determined as follows:

 

6.5.1                     if Buyer and Seller agree on the Remediation Value,
that amount shall be the Remediation Value;

 

6.5.2                     the Remediation Value shall include, but shall not
exceed, the reasonably estimated costs and expenses necessary to correct,
monitor, remediate and/or remove an Environmental Condition Defect in the most
cost-effective manner reasonably available to the extent required by applicable
Environmental Laws;

 

6.5.3                     the Remediation Value with respect to an Environmental
Condition Defect shall be determined without duplication of any costs or losses
included in another Remediation Value or adjustment to the Purchase Price
hereunder; and

 

6.5.4                     notwithstanding anything to the contrary in this
ARTICLE 6:

 

20

--------------------------------------------------------------------------------


 

(i)                                     an individual claim for an Environmental
Condition Defect shall only generate an adjustment to the Purchase Price if the
Remediation Value with respect thereto exceeds Fifty Thousand Dollars ($50,000);
and

 

(ii)                                  there shall be no adjustment to the
Purchase Price for Environmental Condition Defects unless and until the
aggregate of all Remediation Values which would generate an adjustment to the
Purchase Price pursuant to Section 6.5.4(i) exceeds two percent (2%) of the
Purchase Price, and then only to the extent that such aggregate amount exceeds
two percent (2%) of the Purchase Price.

 

6.6                               Dispute Resolution.

 

6.6.1                     Seller and Buyer shall attempt to agree upon all
Remediation Values on or before the Closing Date.  If Seller and Buyer are
unable to agree by that date, then Seller’s reasonable estimate shall be used to
determine the Preliminary Purchase Price pursuant to Section 14.1, and the
Remediation Values in dispute shall be exclusively and finally resolved by
arbitration pursuant to Section 6.6.2.

 

6.6.2                     With respect to Remediation Values, on or before a
date that is ten (10) Business Days following the Closing Date, a reputable
environmental consultant or engineer with at least ten (10) years’ experience in
corrective environmental action regarding oil and gas properties in the state of
California shall be selected by mutual agreement of Buyer and Seller (the
“Environmental Arbitrator”).  If Buyer and Seller have not agreed upon a Person
to serve as Environmental Arbitrator during such ten (10) Business Day period,
Buyer shall, within ten (10) Business Days after the end of such initial ten
(10) Business Day Period, formally apply to the Los Angeles, California office
of the AAA to choose the Environmental Arbitrator.  The Environmental Arbitrator
shall not have worked as an employee or outside counsel for any Party or its
Affiliates during the five (5) year period preceding the arbitration or have any
financial interest in the dispute.   Either Buyer or Seller may submit the
disputed Remediation Values to the Environmental Arbitrator within a reasonable
period of time after the Title Arbitrator has been selected in accordance with
the foregoing.

 

6.6.3                     Such arbitration proceeding shall be held in Los
Angeles, California and shall be conducted in accordance with the Commercial
Arbitration Rules of the AAA, to the extent such rules do not conflict with the
terms of this Section 6.6.  The Environmental Arbitrator’s determination, as
applicable, shall be made within forty-five (45) days after submission of the
matters in dispute and shall be final and binding upon the Parties, without
right of appeal.  In making its determinations, the Environmental Arbitrator
shall be bound by the provisions of this ARTICLE 6 and may consider such other
matters as, in the opinion of the Environmental Arbitrator, are necessary or
helpful to make a proper determination.  The Environmental Arbitrator may
consult with and engage disinterested third party to advise the arbitrator,
including petroleum engineers.  The Environmental Arbitrator shall act as an
expert for the limited purpose of determining the specific disputed Remediation
Values submitted by any Party and may not award damages, interest, or penalties
to any Party with respect to any matter.  Seller and Buyer shall each bear their
own legal fees and other costs of presenting their

 

21

--------------------------------------------------------------------------------


 

respective cases.  Buyer shall bear fifty percent (50%) of the costs and
expenses of the Environmental Arbitrator and AAA, and Seller shall be
responsible for the remaining fifty percent (50%) of the costs and expenses.

 

6.7                               Limitations on Applicability.  Buyer’s rights
with respect to Environmental Condition Defects shall terminate as of the Defect
Notification Deadline and shall have no further force and effect thereafter,
provided there shall be no termination of Buyer’s or Seller’s rights under this
ARTICLE 6 with respect to any Environmental Condition Defect claim properly
reported on or before the Defect Notification Deadline. Notwithstanding anything
herein to the contrary, nothing herein shall limit or modify Seller’s
representations and warranties in ARTICLE 7 or Seller’s indemnity and hold
harmless obligations under Section 16.1.

 

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to Section 7.22, Seller represents and warrants to Buyer that each of
the statements made in Sections 7.1 through 7.21 are true and correct on the
date hereof and will be true and correct as of the Closing Date.

 

7.1                               Organization; Authority; Enforceability. 
Seller is a corporation duly organized, validly existing and in good standing
under the laws of Delaware.  Seller is in good standing and duly qualified to do
business in each other jurisdiction in which the conduct of its business or
ownership or leasing of its properties makes such qualification or registration
necessary.  Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the Operative Documents to which it is a party,
to consummate the transactions contemplated by this Agreement and the Operative
Documents to which it is a party and to perform all of its obligations under
this Agreement and the Operative Documents to which it is a party.  This
Agreement has been duly executed and delivered on behalf of Seller and
constitutes (and the Operative Documents to which it is a party, when executed
and delivered at Closing, will constitute) a legal, valid and binding obligation
of Seller, enforceable against it in accordance with its and their respective
terms, except as limited by bankruptcy or other similar Laws applicable
generally to creditors’ rights and as limited by general equitable principles.

 

7.2                               No Conflict.  Seller’s execution and delivery
of this Agreement and the Operative Documents to which it is a party and the
consummation of the transactions contemplated by this Agreement or such
Operative Documents by it will not (a) conflict with or result in a violation of
or a default under (with or without notice or lapse of time or both) (i) any
provisions of the certificate of incorporation or bylaws of Seller; (ii) any
provision of any Laws applicable to Seller (except for consents and approvals of
Governmental Authorities customarily obtained subsequent to transfer); (iii) any
Debt Instrument to which Seller is a party or by which Seller is bound; (iv) any
order, judgment or decree of any Governmental Authority; or (b) create any lien
or encumbrance upon one or more of the Properties other than a Permitted
Encumbrance.

 

22

--------------------------------------------------------------------------------


 

7.3                               Consents and Preferential Rights.  There are
no preferential rights to purchase, options to purchase or confidentiality
agreements affecting the Properties.  Except as provided on Schedule 7.3, there
are no areas of mutual interest agreements or consents to assign affecting the
Properties. All consents to assign affecting the Properties and held by third
parties have been secured by Seller, or will have been secured prior to Closing,
except for consents and approvals of Governmental Authorities customarily
obtained subsequent to transfer.

 

7.4                               Compliance with Laws.  Except with respect to
Environmental Laws and Taxes (the latter of which is addressed exclusively in
Sections 7.16 and 7.17), neither Seller nor any of its Affiliates has violated,
and Seller and such Affiliates are in compliance with, all applicable Laws with
respect to the ownership and operation of the Properties, except where such
violation or noncompliance could not reasonably be expected to result in a
liability, cost, expense or loss in excess of One Hundred Thousand Dollars
($100,000). Seller has not received any written notice of a violation of or
default by it or its Affiliates with respect to any Law or any decision, ruling,
order or award of any Governmental Authority or arbitrator applicable to such
Properties.

 

7.5                               Compliance with Environmental Laws.  To the
knowledge of Seller, neither Seller nor any of its Affiliates has violated, and
Seller and such Affiliates are in compliance with, all applicable Environmental
Laws with respect to the ownership and operation of the Properties, except where
such violation or noncompliance could not reasonably be expected to result in a
liability, cost, expense or loss in excess of One Hundred Thousand Dollars
($100,000). Seller has not received any written notice of a violation of or
default by it or its Affiliates with respect to any Environmental Law or any
decision, ruling, order or award of any Governmental Authority or arbitrator
applicable to such Properties.

 

7.6                               Litigation and Claims.  There is no suit,
action, demand, proceeding, lawsuit or other litigation pending or, to Seller’s
knowledge, threatened against Seller with respect to the Properties.  There are
no third party Claims, disputes pending or, to Seller’s knowledge, threatened
against Seller in writing before any Governmental Authority or arbitrator that
would reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement or the performance of its obligations hereunder.

 

7.7                               Governmental Permits.  Seller has obtained and
is in compliance with all Permits, bonds, letters of credit, guarantees and
other evidences of financial responsibility required to own or use and operate
the Properties; all such Permits are in full force and effect; and no violations
exist under such Permits.  No proceeding is pending or, to Seller’s knowledge,
threatened relating to the challenging, revocation or limitation of any such
Permits.

 

7.8                               Contracts.  Schedule 7.8 sets forth each
Material Contract. The Material Contracts do not include any non-competition
restrictions or other similar restrictions on doing business.  Except as
disclosed on Schedule 7.3, the Material Contracts do not include any area of
mutual interests obligations. Except as disclosed in Schedule 7.8 and

 

23

--------------------------------------------------------------------------------


 

except as could not, individually or in the aggregate, reasonably be expected to
result in a liability, cost, expense or loss in excess of One Hundred Thousand
Dollars ($100,000), Seller is not in breach or default under any Material
Contract. Except as disclosed in Schedule 7.8 and except as could not,
individually or in the aggregate, reasonably be expected to result in a
liability, cost, expense or loss in excess of Five Hundred Thousand Dollars
($500,000), to Seller’s knowledge, no other party is in breach or default under
any Material Contract. To Seller’s knowledge, each of the Material Contracts are
in full force and effect and have not been modified or amended in any material
respect, except as could not, individually or in the aggregate, reasonably be
expected to result in a liability, cost, expense or loss in excess of One
Hundred Thousand Dollars ($100,000).  Prior to the execution of this Agreement,
Seller furnished to Buyer true and complete copies of each Material Contract.

 

7.9                               Title to Certain Properties.

 

7.9.1                     With respect to the Properties, any right, title and
interest of Seller in and to such Properties is free and clear of all claims,
liens, security interests or other encumbrances created by, through or under
Seller or its Affiliates, but not otherwise, subject to Permitted Encumbrances.

 

7.9.2                     As of Closing, Seller owns good and merchantable title
to the Line Fill free and clear of all claims, liens, security interests or
other encumbrances.

 

7.10                        No Encumbrances.  Other than the Permitted
Encumbrances, except as set forth on Schedule 7.10, there are no liens,
mortgages, security interests, deeds of trust, production payments, reversionary
interests or other encumbrances burdening the Properties securing any Debt
Instrument of Seller or any of its Affiliate.

 

7.11                        Take-or-Pay, Calls on Production or Bonus Payments.
Seller is not obligated, under a take-or-pay or similar arrangement or (as of
the date hereof) by virtue of an election to non-consent or not participate in a
past or current operation on a Property pursuant to the applicable operating
agreement (other than royalties, overriding royalties, similar arrangements
established in the Leases or reflected on Exhibit A or Exhibit B), to produce
Hydrocarbons, or allow Hydrocarbons to be produced, without receiving full
payment at the time of delivery in an amount that corresponds to the Net Revenue
Interest in the Hydrocarbons attributable to a Property on Exhibit B. No third
party has any calls on production, options to purchase production, or other
similar rights with respect to the Properties, other than calls on production
that may be terminated without penalty on ninety days or less notice without the
payment of a fee or other consideration.

 

7.12                        Sufficient Rights to Operate.  (i) the Properties
include all of the assets (real, personal (tangible and intangible) or other)
employed by Seller in its current ownership and operation of the Properties
(“Employed Assets”); (ii) the Employed Assets are, taken as a whole, sufficient
for the ownership and the operation of such Properties immediately following the
Closing in substantially the same manner as on the date of this Agreement; and
(iii) the Employed Assets are in a state of repair adequate for normal

 

24

--------------------------------------------------------------------------------


 

operations in accordance with standard industry practice in the areas in which
they are operated.  The Properties include all the Surface Interests and other
surface rights necessary for oil and gas operations as conducted by Seller with
respect to the Properties in the twelve (12) month period preceding the
execution of this Agreement. Notwithstanding the foregoing, no title defect or
other deficiency in title to any Oil and Gas Property shall constitute a breach
of this Section 7.12 (the special warranty of title in the Conveyance and
Buyer’s rights and remedies under ARTICLE 4 and Section 16.1 being the sole and
exclusive rights and remedies with respect thereto).

 

7.13                        Payment of Royalties; Suspense Funds.  All delay
rentals, royalties, shut-in royalties, overriding royalties, compensatory
royalties and other payments due with respect to the Properties (other than
royalties held in suspense and in good faith by Seller), which are payable by
Seller have been properly and correctly paid, and to Seller’s knowledge, if
payable by third parties, have been properly and correctly paid. The amount of
suspended funds held by Seller and owed to third parties for royalties with
respect to the Properties is not greater than One Hundred Thousand Dollars
($100,000).

 

7.14                        Imbalances.  Schedule 7.14 sets forth all Imbalances
existing as of the date or dates reflected thereon.

 

7.15                        Current Commitments.  Schedule 7.15 contains a true
and complete list of all authorizations for expenditures for all drilling
operations applicable to the Properties in excess of one hundred thousand
Dollars ($100,000) or for capital expenditures to such Properties in excess of
one hundred thousand Dollars ($100,000) that, as of the date hereof, have been
proposed by any Person to Seller or its Affiliates after the Effective Time or
have not been completed on or prior to the Effective Time.

 

7.16                        Taxes.  All Property Taxes and Severance Taxes that
are due have been timely paid or are being contested in good faith. Seller has
timely filed or caused to be timely filed all material Tax returns, reports,
statements and similar filings required by applicable Law with respect to the
Properties.  There are no extensions or waivers of any statute of limitations
with respect to such Taxes or Tax liens burdening the Properties except for
Permitted Encumbrances.  Except as provided in Schedule 7.16, none of the
Properties are subject to tax partnership reporting requirements under
applicable provisions of the Code.

 

7.17                        Status of Seller.  Seller is not a “foreign person”
within the meaning of Code Section 1445.

 

7.18                        Finder’s Fees.  Seller has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees with respect
to this transaction for which Buyer will have any responsibility whatsoever.

 

7.19                        Employees. There is no collective bargaining
agreement or agreement with any union, or similar body that is binding on Seller
involving employees who are employed with respect to the ownership and operation
of the Properties and, to Seller’s knowledge, there is no union organizing
effort underway, pending or threatened,

 

25

--------------------------------------------------------------------------------


 

involving the employees of Seller who are employed with respect to the ownership
and operation of the Properties.  To Seller’s knowledge, there are no strikes,
slowdowns or work stoppages pending between Seller and any of its employees who
are employed with respect to the ownership and operation of the Properties. To
Seller’s knowledge, there are no material unfair labor practices charges,
complaints or claims pending between Seller and any employee of Seller who is
employed with respect to the ownership and operation of the Properties.

 

7.20                        WARN Act. During the last two years, Seller has not
effectuated (1) a “plant closing” (as defined in the WARN Act) affecting any
site of employment or one or more facilities or operating units within any site
of employment or facility of Seller, or (2) a “mass layoff” (as defined in the
WARN Act) affecting any site of employment or facility of Seller, except, in
either case, in material compliance with the requirements of the WARN Act.

 

7.21                        Employee Benefits.  Seller does not currently, nor
has it in the past six years, maintained, sponsored, contributed to or been
required to contribute to (1) a “multiemployer plan” as defined in Section 3(37)
of ERISA, (2) a plan subject to Title IV of ERISA, or (3) a plan subject to the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA,
nor does it reasonably expect to incur any liability as to any such plan.

 

7.22                        Limitations.

 

7.22.1              Except as and to the extent expressly set forth in this
ARTICLE 7 or the Conveyance, (i) Seller makes no representations or warranties,
express or implied, and (ii) Seller expressly disclaims all liability and
responsibility for any representation, warranty, statement, or information made
or communicated (orally or in writing) to Buyer or any of its Affiliates,
employees, agents, consultants, or representatives (including any opinion,
information, projection, or advice that may have been provided to Buyer by any
officer, director, employee, agent, consultant, representative, or advisor of
Seller or any of its or their Affiliates).

 

7.22.2              Except as expressly represented otherwise in this ARTICLE 7
or in the Conveyance, and subject to Seller’s indemnification obligations in
Section 16.1, Seller makes no, and hereby expressly disclaims, any
representation or warranty, express, implied, or statutory as to (i) title to
any of the Properties, (ii) the contents, character, or nature of any
descriptive memorandum, or any report of any petroleum engineering consultant of
seller, or any geological or seismic data or interpretation, relating to the
Properties, (iii) the quantity, quality, or recoverability of petroleum
substances in or from the Properties, (iv) the existence of any prospect,
recompletion, infill, or step-out drilling opportunities, (v) any estimates of
the value of the Properties or future revenues generated by the Properties,
(vi) the production of petroleum substances from the Properties, or whether
production has been continuous, or in paying quantities, or any production or
decline rates, (vii) the maintenance, repair, condition, quality, suitability,
design or marketability of the Properties, (viii) infringement of any
intellectual property right, (ix) any other materials or information that may
have been made available or

 

26

--------------------------------------------------------------------------------


 

communicated to buyer or its affiliates, or its or their employees, agents,
consultants, representatives, or advisors in connection with the transactions
contemplated by this agreement or any discussion or presentation relating
thereto, and (x) compliance with any Environmental Law, and further disclaims
any representation or warranty, express, implied, or statutory, of
merchantability, fitness for a particular purpose, or conformity to models or
samples of materials of any equipment, it being expressly understood and agreed
by the parties that the Properties are being transferred “as is, where is,” with
all faults and defects, and that Buyer has made or caused to be made such
inspections as Buyer deems appropriate to enter into this agreement.

 

7.22.3              Any representation “to the knowledge of Seller” or “to
Seller’s knowledge” is limited to matters within the actual knowledge of the
individuals identified on Schedule 7.22 after a reasonable inquiry of the
relevant employees, files, and records of, or maintained by Seller, but without
any duty of investigation of the employees, files, and records of any third
party, including the operator of the applicable Oil and Gas Properties.

 

7.22.4              Schedules may include matters not required by the terms of
the Agreement to be listed on the Schedule, which additional matters are
disclosed for purposes of information only, and inclusion of any such matter
does not mean that all such matters are included.

 

7.22.5              In the event that a schedule or exhibit to this Agreement is
amended or supplemented prior to Closing, any reference to such schedule or
exhibit in this Agreement shall be deemed to be a reference to such schedule or
exhibit as so amended or supplemented to the extent (i) Buyer does not object to
such amendment or supplement prior to Closing or (ii) such amendment or
supplement is made pursuant to a written agreement of the Parties.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that each of the statements made in this
ARTICLE 8 is true and correct on the date hereof and will be true and correct as
of the Closing Date.

 

8.1                               Organization; Authority; Enforceability. Buyer
is a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware.   Buyer is in good standing and  duly
qualified to do business in each other jurisdiction in which the conduct of its
business or ownership or leasing of its properties makes such qualification or
registration necessary.  Buyer has all requisite limited liability company power
and authority to execute and deliver this Agreement and the Operative Documents
to which it is a party, to consummate the transactions contemplated by this
Agreement and the Operative Documents to which it is a party and to perform all
of its obligations under this Agreement and the Operative Documents to which it
is a party.  The execution, delivery, and performance of this Agreement and the
Operative Documents, and the consummation of the transactions contemplated
hereby and thereby,

 

27

--------------------------------------------------------------------------------


 

have been duly and validly authorized by all necessary action on the part of
Buyer. This Agreement has been duly executed and delivered on behalf of Buyer
and constitutes (and the Operative Documents to which it is a party, when
executed and delivered at Closing, will constitute) a legal, valid and binding
obligation of Buyer, enforceable against it in accordance with its and their
respective terms, except as limited by bankruptcy or other similar Laws
applicable generally to creditors’ rights and as limited by general equitable
principles.

 

8.2                               No Conflicts.  Buyer’s execution, delivery and
performance of this Agreement and the Operative Documents to which it is a party
and the consummation of the transactions contemplated by this Agreement or such
Operative Documents by it will not conflict with or result in a violation of or
a default under (with or without notice or lapse of time or both) (i) any
provisions of the certificate of formation, limited liability company agreement,
or other governing instruments of Buyer; (ii) any provision of any Laws
applicable to Buyer, (except for consents and approvals of Governmental
Authorities customarily obtained subsequent to transfer); (iii) result in a
default (with due notice or lapse of time or both) or give rise to any right of
termination, cancellation, or acceleration under any material agreement of
Buyer, or any Debt Instrument to which Buyer is a party or by which Buyer is
bound; or (iv) any order, judgment or decree of any Governmental Authority.

 

8.3                               Finder’s Fees.  Buyer has not incurred any
liability, contingent or otherwise, for brokers’ or finders’ fees in respect to
this transaction for which Seller will have any responsibility whatsoever.

 

8.4                               Litigation and Claims.  There is no suit,
action, demand, proceeding, lawsuit or other litigation pending or, to Buyer’s
knowledge, threatened against Buyer before any Governmental Authority or
arbitrator that are reasonably likely to impair or delay materially Buyer’s
ability to perform its obligations under this Agreement.

 

8.5                               Consents, Approvals or Waivers.  The
execution, delivery, and performance of this Agreement by Buyer will not be
subject to any consent, approval, or waiver from any Governmental Authority or
other third party.

 

8.6                               Financing.  Buyer has sufficient cash,
available lines of credit, or other sources of immediately available funds to
enable it to pay the Preliminary Purchase Price to Seller at the Closing.

 

8.7                               Independent Investigation.  Buyer is (or its
advisors are) experienced and knowledgeable in the oil and gas business and
aware of the risks of that business.  Buyer acknowledges and affirms that (a) it
has completed such independent investigation, verification, analysis, and
evaluation of the Properties and has made all such reviews and inspections of
the Properties as it has deemed necessary or appropriate to enter into this
Agreement, and (b) prior to Closing, it will have completed its independent
investigation, verification, analysis, and evaluation of the Properties and made
all such reviews and inspections of the Properties as it deems necessary or
appropriate to consummate the transactions contemplated hereby.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 9
COVENANTS OF THE PARTIES

 

9.1                               Access.  Subject to the limitations expressly
set forth in this Agreement, Seller will give Buyer and its authorized
representatives reasonable access, at Buyer’s sole risk and expense, from the
date hereof until the Closing Date during normal business hours, to the
Properties and Records, but only to the extent that Seller may do so without
(a) violating applicable Laws, or (b) violating any obligations to any third
party, and only to the extent that Seller has authority to grant such access
without breaching any restriction binding on Seller.  Buyer’s investigation
shall be conducted in a manner that minimizes interference with the operation of
the business of Seller.  All information obtained by Buyer and its
representatives under this Section 9.1 shall be subject to the terms of any
applicable privacy laws regarding personal information.

 

9.2                               Conduct of Business Pending Closing.  From the
date hereof to the Closing Date, except as provided herein, or as required by
any obligation, agreement, Lease, contract or instrument referred to on any
Exhibit or Schedule or as otherwise consented to in writing by Buyer, Seller
will

 

9.2.1                     not act in any manner with respect to the Properties
other than in the normal, usual and customary manner, consistent with prior
practice (including paying or causing to be paid all associated costs and
expenses, and meant to preserve intact the business and Properties and
associated goodwill);

 

9.2.2                     not dispose of or relinquish any of the Properties,
except for (i) sales and dispositions of Hydrocarbons made in the ordinary
course of business, or (ii) other sales and dispositions individually not
exceeding One Hundred Thousand Dollars ($100,000);

 

9.2.3                     not incur individual expenditures in excess of one
hundred thousand Dollars ($100,000) with respect to the Properties for which
Buyer would be responsible after Closing, other than transactions in the normal,
usual and customary manner, consistent with past practices employed by Seller
with respect to the Properties (counting expenditures and liabilities arising
from one transaction or a series of similar transactions, and all periodic
installments or payments under any lease or other agreement providing for
periodic installments or payments, as a single expenditure or liability);

 

9.2.4                     pay all Taxes and assessments with respect to the
Properties that become due and payable prior to the Closing Date, other than any
such Taxes Seller contests in good faith by appropriate proceedings;

 

9.2.5                     maintain all insurance with respect to the Properties
currently in force with the same coverages and limits as are in effect at the
date hereof;

 

9.2.6                     maintain substantially the same volume, composition
and quality of the Line Fill as it exists as of the date hereof;

 

9.2.7                     use commercially reasonable efforts to maintain any
Surface Interests;

 

29

--------------------------------------------------------------------------------

 

9.2.8                     not waive, compromise or settle, or violate, breach or
default under, any material right or Claim with respect to any of the
Properties;

 

9.2.9                     not make or enter into an agreement to make, terminate
or amend an agreement for capital expenditures or workover expenditures with
respect to the Properties individually in excess of one hundred thousand Dollars
($100,000) (net to Seller’s interest);

 

9.2.10              not grant any encumbrances or take any other actions that
could reasonably be expected to result in the creation of encumbrances with
respect to any of the Properties that would impose any Liability after Closing,
other than Permitted Encumbrances;

 

9.2.11              not take, nor permit any of its Affiliates (or authorize or
permit any investment banker, financial advisor, attorney, accountant or other
Person retained by, acting for or on behalf of Seller or any such Affiliate) to
take, directly or indirectly, any action to solicit, encourage, receive,
negotiate, assist or otherwise facilitate (including by furnishing confidential
information with respect to the Properties or permitting access to the
Properties or books and records of Seller) any offer or inquiry from any Person
concerning the direct or indirect acquisition of the Properties by any Person
other than Buyer or its Affiliates; provided, if Seller or such Affiliates (or
other Persons acting for or on its behalf) receives from any Person any offer,
inquiry or other informational request referred to above, Seller will promptly
advise such Person, by written notice, of the terms of this provision and will
promptly, orally and in writing, advise Buyer of such offer, inquiry or request
and deliver a copy to Buyer; and

 

9.2.12              comply in all material respects with all Laws that are
applicable to the Properties.

 

Buyer’s approval of any action restricted by this Section 9.2 shall not be
unreasonably withheld or delayed and shall be considered granted in full within
seven (7) Business Days of Seller’s notice to Buyer requesting such consent
unless Buyer notifies Seller to the contrary during that period. 
Notwithstanding the foregoing provisions of this Section 9.2, in the event of an
emergency, Seller may take such action as reasonably necessary and shall notify
Buyer of such action promptly thereafter.  The acts or omissions of third
parties (including the applicable operators of the Properties) who are not
Affiliates of Seller shall not constitute a violation of the provisions of this
Section 9.2, nor shall any action required by a vote of working interest owners
constitute a violation of the provisions of this Section 9.2 so long as Seller
and its Affiliates have voted their respective interests in a manner consistent
with the provisions of this Section 9.2.

 

9.3                               Consents and Approvals.  Seller will take all
commercially reasonable steps necessary or desirable to promptly obtain all
consents, approvals or actions of, to make all filings with and to give all
notices to Governmental Authorities or any other Person required of Seller to
consummate the transactions contemplated by this Agreement.  Notwithstanding the
foregoing, Seller shall not be required to make any payments or undertake any
obligations for the benefit of the holders of any consent right in order to
obtain the required consents and waivers.  Buyer shall use commercially

 

30

--------------------------------------------------------------------------------


 

reasonable efforts to cooperate with Seller in seeking to obtain such consents,
approvals, permissions, and waivers.

 

9.4                               Confidentiality.  The Parties will remain
subject to the Confidentiality Agreement until Closing, at which time the
Confidentiality Agreement will terminate.  On and after Closing, Seller will
maintain as confidential, for the benefit of Buyer, all confidential information
related to the Properties, subject to the following exceptions:

 

9.4.1                     information that becomes available to the public other
than through the act or omission of Seller or its Affiliates or any of its or
their representatives shall not be subject to this Section 9.4; and

 

9.4.2                     Seller shall be entitled to disclose any information
subject to this Section 9.4 that is required to be disclosed under applicable
Law or stock exchange regulations so long as Seller only discloses information
that is required to be disclosed and Seller uses its commercially reasonable
efforts to ensure further confidential treatment of the information so
disclosed. In any event, Seller shall use commercially reasonable efforts to not
identify by name the Buyer or any of its Affiliates in any such disclosure,
except to the extent required by applicable Laws.

 

9.5                               Casualty Loss.

 

9.5.1                     From the date of this Agreement until Closing, Seller
will promptly notify Buyer of each instance of Casualty Loss to the Properties,
or any part thereof.

 

9.5.2                     If, after the date hereof and prior to the Closing any
portion of the Properties are substantially damaged or destroyed by fire,
explosion, flood, hurricane, tornado, earthquake, acts of God or other casualty
(but excluding depreciation or equipment through ordinary wear and tear), or if
any substantial portion of the Properties are taken by condemnation or the
exercise of eminent domain (in either case, a “Casualty Loss”), this Agreement
shall remain in full force and effect, and Buyer shall nevertheless be required
to close subject to the requirements of Section 11.6.

 

9.5.3                     In the event that the amount of the costs and expenses
associated with repairing or restoring the Properties affected by such Casualty
Loss exceeds two percent (2%) of the Purchase Price, Seller shall have the
right, but not the obligation, to cure such Casualty Loss that consists of
property damage by repairing the affected Property no later than the Closing
Date.  If any uncured Casualty Loss exists at the Closing,  Seller and Buyer
shall meet to attempt to agree on an adjustment to the Purchase Price reflecting
the Reduction in Value of the Properties because of such Casualty Loss.  For
this purpose “Reduction in Value” is based on the principle that Seller should
generally bear the costs of repairing the Properties to the state existing
immediately prior to the Casualty Loss, but if such repair results in equipment
or facilities that are newer than or upgraded from that which existed
immediately prior to the Casualty Loss, Buyer should bear a portion of such
costs as is equitable given the benefit to Buyer of such newer or upgraded
equipment or facilities.  Buyer shall be entitled to receive any applicable
insurance

 

31

--------------------------------------------------------------------------------


 

proceeds or condemnation awards in respect of any Properties affected by a
Casualty Loss and the amount thereof shall reduce the amount of the Reduction in
Value.

 

9.5.4                     If the Parties are unable to agree on resolution of a
Casualty Loss, the Parties shall proceed to Closing with the Purchase Price
being decreased by the arithmetic average of the good faith estimates of the
reduction in value associated with such Casualty Loss by both Buyer and Seller;
provided, however, such dispute(s), and only such dispute(s), shall be
exclusively and finally resolved in accordance with the following provisions of
this Section 9.5.

 

9.6                               Casualty Loss Dispute.

 

9.6.1                     Not later than thirty (30) Business Days after
Closing, either Party may initiate a non-administered arbitration of any such
dispute(s) by written notice to the other Party of any disputed Casualty Loss
not otherwise resolved or waived that are to be resolved by arbitration.

 

9.6.2                     With respect to disputed Casualty Losses, on or before
a date that is ten (10) Business Days following the Closing Date, a person
having at least ten (10) years’ experience assessing the casualty losses of oil
and gas properties in California shall be selected by mutual agreement of Buyer
and Seller (the “Casualty Loss Arbitrator”).  If Buyer and Seller have not
agreed upon a Person to serve as Casualty Loss Arbitrator during such ten
(10) Business Day period, then either Party may, within five (5) Business Days
after the end of such initial ten (10) Business Day Period, formally apply to
the Los Angeles, California office of the American Arbitration Association (the
“AAA”) to choose the Casualty Loss Arbitrator.  The Casualty Loss Arbitrator
shall not have worked as an employee or outside counsel for any Party or its
Affiliates during the five (5) year period preceding the arbitration or have any
financial interest in the dispute.  Either Buyer or Seller may submit the
disputed Casualty Losses within a reasonable period of time after the Casualty
Loss Arbitrator has been selected in accordance with the foregoing.

 

9.6.3                     In each case above, the arbitration proceeding shall
be held in Los Angeles, California and shall be conducted in accordance with the
Commercial Arbitration Rules of the AAA, to the extent such rules do not
conflict with the terms of this Agreement.  The Casualty Loss Arbitrator’s
determination shall be made within forty five (45) days after submission of the
matters in dispute and shall be final and binding upon the Parties, without
right of appeal.  In making its determinations, the Casualty Loss Arbitrator
shall be bound by the provisions of this Agreement and may consider such other
matters as, in the opinion of the Casualty Loss Arbitrator, are necessary or
helpful to make a proper determination.  The Casualty Loss Arbitrator may
consult with and engage disinterested third parties to advise the arbitrator. 
The Casualty Loss Arbitrator shall act as an expert for the limited purpose of
determining the specific disputed Casualty Losses submitted by any Party and may
not award damages, interest, or penalties to any Party with respect to any
matter.  Seller and Buyer shall each bear their own legal fees and other costs
of presenting their respective cases.  Buyer shall bear fifty percent (50%) of
the costs and expenses of the Casualty Loss Arbitrator and the AAA,

 

32

--------------------------------------------------------------------------------


 

and Seller shall be responsible for the remaining fifty percent (50%) of the
costs and expenses.

 

9.7                               Employees.

 

9.7.1                     Seller and its Affiliates shall reasonably cooperate
with Buyer or Buyer’s Affiliate in permitting Buyer or Buyer’s Affiliate to
interview, on a voluntary basis, each eligible employee identified in Schedule
9.7), so as to make selection decisions and communicate to such employees any
information concerning employment offers and employment with Buyer or Buyer’s
Affiliate.  Within forty-five (45) days after the date of this Agreement, Buyer
or Buyer’s Affiliate shall deliver written offers of employment, contingent upon
the occurrence of Closing, to those individuals it wishes to retain at Buyer’s
or Buyer’s Affiliate’s sole discretion (the “Offer Letters”), which, if
accepted, shall provide that such employee shall be hired by Buyer effective as
of the Closing Date.  Each individual who accepts Buyer or Buyer’s Affiliate’s
offer of employment and who satisfies the conditions of such offer of employment
shall become an employee of Buyer or Buyer’s Affiliate effective  upon the
Closing Date (the “Employment Commencement Date”) and shall be referred to
herein as a “Transferred Employee”).  Buyer or Buyer’s Affiliate shall provide
to the Transferred Employees employee benefits under plans or policies
established or maintained by Buyer or Buyer’s Affiliate (“Buyer or Buyer’s
Affiliate Benefit Plans”) to the same extent that Buyer or Buyer’s Affiliate
provides benefits to their similarly situated employees in accordance with Buyer
or Buyer’s Affiliate Benefit Plans.  Buyer, for itself and for Buyer’s
Affiliate, represents that in addition to its normal eligibility requirements
for retiree medical coverage, eligibility of a Transferred Employee for such
coverage shall require at least five (5) years of actual service with Buyer
and/or Buyer’s Affiliate from and after the Employment Commencement Date.

 

9.7.2                     Seller shall retain all liabilities with respect to
Seller’s or its Affiliate’s current or former employees attributable to the
period ending prior to the Closing, including (i) any liabilities that arise as
a result of the transactions contemplated hereby (including the termination of
employment of any Seller employee), (ii) any obligations under any Seller
benefit plan prior to the Closing, (iii) any responsibilities under the Employee
Retirement Income Security Act of 1974, as amended, (iv) any liabilities arising
out of any obligations under the WARN Act arising as a consequence of the
transactions contemplated by this Agreement, and (v) any compensation owed or
payable to Seller’s or its Affiliate’s current or former employees, prior to the
Closing.

 

9.7.3                     No provision of this Agreement shall create any third
party beneficiary rights in any Transferred Employee, any beneficiary or
dependents thereof, or any collective bargaining representative thereof, with
respect to the compensation, terms and conditions of employment and benefits
that may be provided to any Transferred Employee by Buyer or Buyer’s Affiliate
or under any benefit plan which Buyer or Buyer’s Affiliate may maintain.

 

9.8                               Indemnity Regarding Access.  Buyer’s access to
the Properties and its (and its Affiliates and representatives) examinations and
inspections, whether under

 

33

--------------------------------------------------------------------------------


 

Section 9.1 or otherwise, shall be at Buyer’s sole risk, cost, and expense, and
Buyer waives and releases all claims against Seller Group arising in any way
therefrom, or in any way connected therewith. Buyer agrees to indemnify, defend,
and hold harmless Seller Group from and against any and all Claims), including
Claims attributable to personal injury, death, or property damage, arising out
of, or relating to, access to the Properties prior to the Closing by Buyer, its
Affiliates, or its or their respective directors, officers, employees, agents,
or representatives, even if caused in whole or in part by the negligence
(whether sole, joint, or concurrent), strict liability, or other legal fault of
any indemnified person hereunder.  Buyer recognizes and agrees that all
materials, documents, samples, reports, and other information of any type and
nature made available to it, its affiliates or representatives, in connection
with the transaction contemplated hereby, whether made available pursuant to
ARTICLE 9 or otherwise, are made available to it as an accommodation, and
without representation or warranty of any kind, whether express, implied, or
statutory, as to the accuracy and completeness of such materials, documents,
samples, reports, and other information. Notwithstanding anything to the
contrary herein, Buyer shall have no liability to Seller Group with respect to
any pre-existing Environmental Defect identified by or on behalf of Purchaser as
a result of Purchaser’s environmental review conducted pursuant to ARTICLE 6.

 

9.9                               Governmental Reviews.

 

9.9.1                     On or before the Closing Date, Buyer shall, at its
sole cost and expense, have posted, obtained or otherwise maintain the bonds,
letters of credit, and guarantees, and provided such evidence of financial
responsibility (that are not otherwise to be transferred at Closing from Seller
to Buyer) to the extent such items are set forth on Schedule 9.9.

 

9.9.2                     Promptly after Closing, Buyer (with the assistance of
Seller, subject to Section 18.8) shall, at its sole cost and expense, make all
filings with any applicable Governmental Authority, as may be required to
properly assign and transfer the Properties from Seller to Buyer.

 

9.10                        Operatorship.  Seller shall use commercially
reasonable efforts, when necessary in Buyer’s opinion, to send letters to the
appropriate parties recommending Buyer (or an Affiliate of Buyer if requested by
Buyer) as the successor operator to Seller with respect to all Properties
currently operated by Seller, which letters shall be in form and substance
reasonably satisfactory to Buyer.

 

9.11                        Public Announcements.  The Parties agree that prior
to making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the Party desiring to make such public
announcement or statement will obtain approval of the other Party to the text of
a public announcement or statement to be made solely by Seller, on the one hand,
or Buyer, on the other, as the case may be, which approval will not be
unreasonably withheld or delayed; provided, however, if Seller, on the one hand,
or Buyer, on the other are required by Law or the rules of a national securities
exchange to make such public announcement or statement, then the same may be
made without the approval of (but having consulted with) the other Party.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

The obligations of Seller to be performed at the Closing are subject to the
fulfillment (or waiver by Seller in its sole discretion), before or at the
Closing, of each of the following conditions:

 

10.1                        Representations and Warranties.  The representations
and warranties by Buyer set forth in ARTICLE 8 shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing as
though made at and as of the Closing (except for (a) representations and
warranties qualified by materiality, which shall be true and correct in all
respects, and (b) representations and warranties that refer to a specified date,
which need only be true and correct as of such specified date).

 

10.2                        Covenants.  Buyer has performed and complied with,
in all material respects, all covenants and agreements required to be performed
and satisfied by it at or prior to the Closing Date.

 

10.3                        No Litigation or Orders.  There shall be no legal
action or proceeding instituted by a Governmental Authority having appropriate
jurisdiction or any other Person seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated under the terms of
this Agreement or granting substantial damages in connection therewith, and no
suit, action, or other proceeding (excluding any such matter initiated by Seller
or its Affiliates) shall be pending or threatened in writing before any
Governmental Authority or body of competent jurisdiction seeking to enjoin or
restrain or otherwise prohibit the consummation of the transactions contemplated
by this Agreement or recover damages from Seller or any Affiliate of Seller
resulting therefrom. There shall be no orders (including temporary restraining
orders), decree or judgment of any Governmental Authority having appropriate
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated herein.

 

10.4                        Adjustments to Purchase Price.  The net sum of all
downward adjustments to the Purchase Price made or reasonably alleged pursuant
to Sections 3.3.4 and Section 9.5.3, shall be less than or equal to ten percent
(10%) of the Purchase Price in the aggregate.

 

ARTICLE 11
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

 

The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:

 

11.1                        Representations and Warranties.  The representations
and warranties of Seller set forth in ARTICLE 7 shall be true and correct on and
as of the Closing as though made on and as of the Closing (other than
representations and warranties that

 

35

--------------------------------------------------------------------------------


 

refer to a specified date, which need only be true and correct as of such
specified date), except for such breaches, when aggregated, as would not have a
Material Adverse Effect.

 

11.2                        Covenants.  Seller shall have performed and complied
with in all material respects all covenants and agreements required to be
performed and satisfied by it on or prior to the Closing Date.

 

11.3                        No Litigation, Orders or Laws.  There shall be no
legal action or proceeding instituted by a Governmental Authority having
appropriate jurisdiction or any other Person seeking to restrain, enjoin or
otherwise prohibit the consummation of the transactions contemplated under the
terms of this Agreement or granting substantial damages in connection therewith,
and no suit, action, or other proceeding (excluding any such matter initiated by
Buyer or its Affiliates) shall be pending or threatened in writing before any
Governmental Authority or body of competent jurisdiction seeking to enjoin or
restrain or otherwise prohibit the consummation of the transactions contemplated
by this Agreement or recover damages from Buyer or any Affiliate of Buyer
resulting therefrom. There shall be no orders (including temporary restraining
orders), decree or judgment of any Governmental Authority having appropriate
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated herein.

 

11.4                        Release of Liens.  All liens, mortgages, security
interests, deeds of trust, production payments or other encumbrances burdening
the Properties securing Debt Instruments of Seller or any of its Affiliates are
released at or before Closing, and Seller shall have provided evidence of such
release to Buyer at or before Closing.

 

11.5                        Consents and Approvals.  Consents required from the
California State Lands Commission and all other Material Consents have been
secured by Seller, except for consents and approvals of Governmental Authorities
customarily obtained subsequent to transfer.

 

11.6                        Adjustments to Purchase Price.  The net sum of all
downward adjustments to the Purchase Price made or reasonably alleged pursuant
to Sections 3.3.4 and Section 9.5.3, shall be less than or equal to ten percent
(10%) of the Purchase Price in the aggregate.

 

ARTICLE 12
CLOSING

 

12.1                        The Closing.  The closing of the transactions
contemplated by this Agreement (“Closing”) shall, unless otherwise agreed to in
writing by Buyer and Seller, be held at 10:00 a.m. (Los Angeles time) at Buyer’s
offices at 10889 Wilshire Boulevard, Los Angeles, CA 90024 on October 15, 2014
or such other day as may be mutually agreed by the Parties.  The date on which
the Closing occurs is referred to herein as the “Closing Date”.

 

12.2                        Closing Deliveries.  At Closing the following events
will occur, each event under the control of one Party being a condition
precedent to the events under the

 

36

--------------------------------------------------------------------------------


 

control of the other Party, and the Parties will treat each event as if it
occurred simultaneously with the other events:

 

12.2.1              Seller will execute, notarize  and deliver to Buyer, and
Buyer will execute, notarize and receive, one or more instruments of assignment,
in substantially the form of the Conveyance, Assignment and Bill of Sale set
forth as Exhibit E (the “Conveyance”);

 

12.2.2              Buyer will deliver via wire transfer to an account specified
by Seller, in immediately available funds, the Preliminary Purchase Price;

 

12.2.3              Seller will execute and deliver to Buyer any applicable
governmental transfer form required by the Governmental Authority with
jurisdiction over the Properties and the administrative change of operator of
such Properties from Seller or its Affiliate to such Buyer or its Affiliate;

 

12.2.4              Seller will execute and deliver a non-foreign tax affidavit
in substantially the form set forth in Exhibit F;

 

12.2.5              Seller will execute and deliver California Form 593-C,
California Real Estate Withholding Certificate, certifying an exemption from
withholding in substantially the form set forth in Exhibit G;

 

12.2.6              Buyer will deliver to Seller a certificate, dated as of the
Closing Date, and executed by an officer of Buyer that the conditions set forth
in Sections 10.1 and 10.2 have been fulfilled in substantially the form set
forth in Exhibit I;

 

12.2.7              Seller will deliver to Buyer a certificate, dated as of the
Closing Date, and executed by an officer of Seller that the conditions set forth
in Sections 11.1 and 11.2 have been fulfilled in substantially the form set
forth in Exhibit J;

 

12.2.8              Seller will deliver to Buyer electronic copies of the
accounting and royalty decks for the Properties;

 

12.2.9              Seller will execute and deliver to Buyer a letter addressed
to Ventura County, California regarding CUP-12, CUP-294, CUP-477 and CUP-718
along with any other conditional use permits applicable to the Properties in
form and substance reasonably satisfactory to the Buyer; and

 

12.2.10       Each Party will execute and deliver to the other Party any other
instruments and agreements (including ratification or joinder instruments
required to transfer Properties from Seller to Buyer) as are reasonably
requested by the other Party and are reasonably necessary or appropriate to
effectuate the terms of this Agreement.

 

ARTICLE 13
TERMINATION AND REMEDIES

 

13.1                        Termination.  This Agreement may be terminated prior
to Closing as provided below:

 

37

--------------------------------------------------------------------------------


 

13.1.1              The Parties may terminate this Agreement by mutual written
consent at any time prior to the Closing Date.

 

13.1.2              Either Party may terminate this Agreement if Closing has not
occurred on or before December 31, 2014; provided, however, that no Party may
terminate this Agreement pursuant to this Section 13.1.2 if such Party’s willful
or negligent failure to comply with its obligations under this Agreement caused
the Closing not to occur on or before such date.

 

13.1.3              Either Party may terminate this Agreement, if consummation
of the transaction contemplated by this Agreement would violate any
non-appealable final order, decree or judgment of any Governmental Authority
enjoining, restraining, prohibiting or awarding substantial damages in
connection with (a) Seller’s proposed sale of Properties to Buyer, or
(b) consummation of the transactions contemplated by this Agreement.

 

13.2                        Effect of Termination.  If this Agreement is
terminated pursuant to Section 13.1, this Agreement shall become void and of no
further force or effect (except for the provisions of this ARTICLE 13, Sections
7.18, 7.22, 8.3, 9.7, ARTICLE 18, and the Confidentiality Agreement, all of
which shall continue in full force and effect).

 

ARTICLE 14
ACCOUNTING MATTERS

 

14.1                        Preliminary Settlement Statement.  Seller will
prepare, in accordance with this Agreement, a settlement statement (“Preliminary
Settlement Statement”), and deliver a copy to Buyer no later than close of
business on October 3, 2014, setting forth each adjustment to the Purchase Price
it anticipates to be appropriate as of the Closing Date necessary to determine
the Preliminary Purchase Price and showing the calculation of such adjustments
in accordance with ARTICLE 3.  Buyer will have until close of business on
October 10, 2014 to review such statement and to provide written notice to
Seller of Buyer’s objection to any item on the statement. Buyer’s notice will
clearly identify the item(s) objected to and the reasons and support for the
objection(s).  The Parties shall attempt to agree on the amount of the
Preliminary Purchase Price to be paid at the Closing (the “Preliminary Purchase
Price”).  If the Parties do not agree by that date, Seller’s good faith estimate
shall be used to determine the Preliminary Purchase Price, except as provided in
Section 4.7.1.  If Buyer does not provide written objection(s) within the period
contemplated above, the Parties will treat the Preliminary Settlement Statement
as correct for purposes of determining the Preliminary Purchase Price.

 

14.2                        Final Settlement Statement.

 

14.2.1              Determination of Final Purchase Price.  As soon as
reasonably practicable after the Closing but no later than the later of
(a) ninetieth (90th) day following the Closing Date and (b) a date that is five
(5) Business days after the Title Arbitrator or Environmental Arbitrator, as
applicable, finally resolve of all disputes with respect to Title Defects, Title
Benefits and Environmental Condition Defects, Seller shall prepare,

 

38

--------------------------------------------------------------------------------


 

in accordance with this Agreement, a draft settlement statement (“Final
Settlement Statement”), setting forth its determination of each adjustment to
the Purchase Price necessary to determine the Final Purchase Price and showing
the calculation of such adjustments in accordance with ARTICLE 3.  Buyer will
have thirty (30) days after receipt of the Final Settlement Statement to review
such statement and to provide written notice to Seller of Buyer’s objection to
any item on the statement. Buyer’s notice will clearly identify the
item(s) objected to and the reasons and support for the objection(s). If Buyer
does not provide written objection(s) within the thirty (30) period, the Parties
will treat the Final Settlement Statement as correct and the Final Purchase
Price will not be subject to further adjustment. If Buyer provides written
objection(s) within the thirty (30) period, the Parties will treat the Final
Settlement Statement as correct with respect to the items not objected to, and
Buyer and Seller will meet to negotiate and resolve the objections within
fifteen (15) days of Buyer’s receipt of Seller’s objections.  If the Parties
agree on all objections, the Parties will treat the adjusted Final Settlement
Statement as correct and the Final Purchase Price will not be subject to further
adjustment. Any items not agreed to at the end of the fifteen (15) day period
shall be resolved by arbitration in accordance with Section 14.2.2. The Final
Settlement Statement shall not include any adjustment for Liabilities that are
subject to an indemnification Claim made pursuant to ARTICLE 16.

 

14.2.2              Arbitration.  If the Parties do not agree upon the Final
Settlement Statement, the Parties will promptly submit the dispute to a
nationally-recognized public accounting firm or consulting firm mutually
agreeable third party accountant (the “Accounting Arbitrator”), which will act
as an arbitrator and promptly decide all points of disagreement with respect to
the Final Settlement Statement. Such decision shall be made within forty-five
(45) days after submission to the Accounting Arbitrator and shall be final and
binding on all Parties, without right of appeal. Such arbitrator will act for
the limited purpose of determining the specific matters submitted by either
Party and may not award damages, interest or penalties to any Party with respect
to any matter.  The arbitrator’s decision will be final and binding on the
Parties. Any court of competent jurisdiction may enforce the decision against
either Party and Seller and Buyer shall each bear their own legal fees and other
costs of presenting its case.  The Parties will bear the costs and expenses of
such arbitrator fifty percent (50%) by Seller and fifty percent (50%) by Buyer.

 

14.2.3              Payment of Final Purchase Price.  If the Final Purchase
Price is more than the Preliminary Purchase Price, Buyer will pay such
difference to Seller via wire transfer to an account specified by Seller, in
immediately available funds, within five (5) days after the Final Settlement
Statement has been agreed by the Parties or decided by arbitration, as
applicable, and if the Final Purchase Price is less than the Preliminary
Purchase Price, Seller will pay such difference to Buyer via wire transfer to an
account specified by Buyer, in immediately available funds, within five
(5) Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable.

 

14.2.4              Buyer shall assist Seller in preparation of the Final
Settlement Statement of the Purchase Price under Section 14.2.1 by furnishing
invoices, receipts, reasonable

 

39

--------------------------------------------------------------------------------


 

access to personnel, and such other assistance as may be requested by Seller to
facilitate such process post-Closing.

 

14.3                        Post-Closing Revenues and Expenses.  Except as
expressly provided otherwise in this Agreement and except to the extent
accounted for in the Preliminary Settlement Statement or the Final Settlement
Statement, Buyer shall (i) pay to Seller any and all amounts received after
Closing by Buyer that are fairly attributable to the ownership of the Properties
prior to the Effective Time, and (ii) reimburse Seller for any and all Property
Costs paid after Closing by Seller that are incurred on or after the Effective
Time.  Except as expressly provided otherwise in this Agreement and except to
the extent accounted for in the Preliminary Settlement Statement or the Final
Settlement Statement, Seller shall (i) pay to Buyer any and all amounts received
after Closing by Seller that are fairly attributable to the ownership of the
Properties on or after the Effective Time and (ii) reimburse Buyer for any and
all Property Costs paid after Closing by Buyer that are fairly attributable to
the ownership of the Properties prior to the Effective Time.  Any amounts
required to be paid by one Party to the other Party under this Section 14.3
shall be paid as soon as reasonably practicable.

 

14.4                        Procedures.

 

14.4.1              For purposes of allocating production (and accounts
receivable with respect thereto), under ARTICLE 3 and Section 14.3, (i) liquid
Hydrocarbons shall be deemed to be “fairly attributable to” the Oil and Gas
Properties when they when they are produced into the tank batteries related to
each Well, and (ii) gaseous Hydrocarbons shall be deemed to be “from or
attributable to” the Oil and Gas Properties when they pass through the delivery
point sales meters or similar meters at the point of entry into the pipelines
through which they are transported.

 

14.4.2              Surface use or damage fees, insurance premiums, and other
Property Costs (excluding Severance Taxes and Property Taxes) that are paid
periodically shall be prorated based on the number of days in the applicable
period falling on or before, or after, the Effective Time.  Severance Taxes and
Property Taxes shall be prorated as provided in Section 17.1.

 

14.4.3              After Closing, Buyer shall handle all joint interest audits
and other audits of Property Costs covering periods for which Seller is in whole
or in part responsible under Section 14.3, provided that Buyer shall not agree
to any adjustments to previously assessed costs for which Seller is liable, or
any compromise of any audit claims to which Seller would be entitled, without
the prior written consent of Seller, such consent not to be unreasonably
withheld.  Buyer shall provide Seller with a copy of all applicable audit
reports and written audit agreements received by Buyer and relating to periods
for which Seller is partially responsible.

 

40

--------------------------------------------------------------------------------

 

ARTICLE 15
CERTAIN POST-CLOSING COVENANTS

 

15.1                        Further Assurances.  After the Closing, the Parties
will execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be necessary or
advisable to carry out its obligations under this Agreement and under any
exhibit, document, certificate or other instrument delivered pursuant hereto.

 

15.2                        Suspense Funds.  Within five (5) days after the
Closing, Seller will provide to Buyer a listing showing all funds from
production attributable to the Properties that are currently held in suspense by
Seller and will assign to Buyer all of its rights in and to such suspense funds
existing as of the Effective Time by way of an adjustment to the Purchase Price
pursuant to ARTICLE 3 (with the balance of such proceeds to be paid over or
otherwise accounted for pursuant to the Final Settlement Statement contemplated
by Section 14.2).  After such transfer, Buyer will be responsible for proper
distribution of all the suspense funds attributable to the Properties to the
parties lawfully entitled to them.

 

15.3                        Delivery of Records by Seller.

 

15.3.1              As soon as practicable, but in no event later than ten
(10) days after the Closing Date, Seller will deliver to Buyer the originals of
all Records that are in the possession of Seller or its Affiliates, subject to
Section 15.3.2.

 

15.3.2              Seller may retain the originals of those Records relating to
Tax matters and provide Buyer with copies of such Records.  Seller may retain
copies of any other Records, subject to the confidentiality obligations of
Section 9.4.

 

ARTICLE 16
INDEMNIFICATION

 

16.1                        Seller’s Indemnity; Retained Obligations.  After
Closing, Seller will release, defend, indemnify and hold harmless Buyer Group,
subject to and in accordance with this ARTICLE 16, from and against any and all
Claims brought against or suffered by Buyer Group arising from, relating to or
connected with, directly or indirectly, any of the following:

 

16.1.1              any breach of the representations, warranties or covenants
of Seller in this Agreement;

 

16.1.2              any personal injury (including death), fines, penalties, or
injunctions, to the extent related to the ownership or operation of the
Properties and arising from events occurring prior to the Closing;

 

16.1.3              any offsite disposal, prior to the Closing, of hazardous
substances, hazardous materials or hazardous waste arising from the operation or
use of the Properties;

 

41

--------------------------------------------------------------------------------


 

16.1.4              (a) the payment of any Property Taxes or Severance Taxes
allocable to the period prior to the Effective Time as determined pursuant to
Section 17.1, (b) the proper payment or accounting for royalties or other lease
burdens related to production of Hydrocarbons from the Properties prior to the
Closing, and (c) disputes related to the proper billing or payment of joint
interest billing accounts related to ownership or operation of the Properties
prior to the Closing;

 

16.1.5              any Tax matters which are the responsibility of the Seller
pursuant to Section 17.1;

 

16.1.6              any swap, derivative, hedge or similar contracts or Debt
Instruments of Seller or any Affiliate relating to the Properties;

 

16.1.7              any suit, action, proceeding, lawsuit or other litigation
pending against Seller or its Affiliates at Closing relating to the Properties;

 

16.1.8              ownership, operation or use of the Excluded Assets;

 

16.1.9              any Imbalances not otherwise accounted for in the
Preliminary Settlement Statement or the Final Settlement Statement;

 

16.1.10       any gross negligence or willful misconduct of Seller or its
Affiliates, to the extent related to the ownership or operation of the
Properties and arising from events occurring prior to the Closing;

 

16.1.11       the  1993 Oil Spill (as defined in the Purchase and Sale
Agreement, dated March 19, 2007, between Berry Petroleum Company and Seller);
and

 

16.1.12       commissions, finder’s fees or other remuneration due to any agent,
broker or finder claiming by, through or under Seller with respect to the
transactions contemplated by this Agreement,

 

in each case, even if such damages are caused in whole or in part by the
negligence (whether sole, joint or concurrent), strict liability or other legal
fault of any indemnified person hereunder, invitee, or third party, and whether
or not caused by a pre-existing condition, but excluding the gross negligence or
willful misconduct of any indemnified person hereunder.

 

The matters for which Seller has the obligation to indemnify and hold harmless
Buyer Group under this Section 16.1, to the extent of such obligation, are
referred to herein as “Seller’s Retained Liabilities.”

 

16.2                        Limitations on Seller’s Indemnity.

 

16.2.1              Seller’s indemnity obligations shall survive Closing. Seller
shall have no obligation to indemnify Buyer Group for any Claims arising
pursuant to Section 16.1.1 with respect to which Buyer has not delivered written
notice thereof to Seller within twelve (12) months after Closing; provided,
however, Seller shall have no indemnity obligation for any Claims arising
pursuant to Section 16.1.1 with respect to a breach of

 

42

--------------------------------------------------------------------------------


 

Seller’s representations and warranties made pursuant to Section 7.5.  Seller
shall have the obligation to indemnify Buyer Group with respect to Sections
16.1.2 through 16.1.12 without time limit.  Notwithstanding anything to the
contrary herein, from and after Closing, Seller’s indemnification obligations
with respect to a breach of the representations and warranties in Section 7.9.2
shall be limited to Claims made by third parties.

 

16.2.2              Seller’s indemnity obligations shall be of no further force
and effect after the date of their expiration, except with respect to matters
for which a specific written claim for indemnity was received by Seller prior to
the date of such expiration.

 

16.2.3              Seller’s aggregate indemnification liability under
Section 16.1.1 shall be limited to an amount equal to twenty percent (20%) of
the Purchase Price.

 

16.2.4              Seller shall not have any liability for any indemnification
under Section 16.1.1 for an individual matter until and unless the amount of the
liability for Damages with respect to which Seller admits (or it is otherwise
finally determined by a court or other Governmental Authority that Seller has)
an obligation to indemnify Buyer pursuant to the terms of Section 16.1.1 exceeds
Seventy-Five Thousand Dollars ($75,000) (the “Individual Indemnity Threshold”). 
Without limiting the foregoing, Seller shall not have any liability for any
indemnification under Section 16.1.1 until and unless the aggregate amount of
the liability for all Damages (i) for which Claim notices are delivered by
Buyer, (ii) with respect to which Seller admits (or it is otherwise finally
determined by a court or other Governmental Authority) that Seller has an
obligation to indemnify Buyer pursuant to the terms of Section 16.1, and
(iii) which exceed the Individual Indemnity Threshold exceeds two percent (2%)
of the Purchase Price, and then only to the extent such Damages exceed two
percent (2%) of the Purchase Price.

 

16.2.5              Seller’s obligation to defend, indemnify and hold harmless
the Buyer Group pursuant to Section 16.1.1 in respect of any breach of
Section 7.16 shall be limited to the amount of Taxes payable as a result of such
breach and properly allocable to the period prior to the Effective Time (as
determined pursuant to Section 17.1).

 

16.2.6              Notwithstanding any provision of this Agreement to the
contrary, this Section 16.2 shall not apply to Seller’s indemnification
obligations for any breach of Seller’s representations and warranties in
Section 7.9.1.

 

16.3                        Survival of Seller’s Representations and
Warranties.  The representations and warranties made by Seller in this Agreement
shall survive Closing for the period contemplated by Section 16.2, and shall be
actionable during such period (but not thereafter, excluding claims made in good
faith prior to the end of such period) in accordance with this ARTICLE 16;
provided, however, that Seller’s representations and warranties made pursuant to
Section 7.5 shall terminate at Closing and have no further effect thereafter.

 

16.4                        Buyer’s Indemnity; Assumed Obligations.  Except to
the extent of Seller’s Retained Liabilities, after Closing, Buyer will assume,
and will release, defend,

 

43

--------------------------------------------------------------------------------


 

indemnify and hold harmless Seller Group, subject to and in accordance with this
ARTICLE 16, from and against, and hereby agrees to fulfill, perform, pay, and
discharge (or cause to be fulfilled, performed, paid, or discharged) all of the
obligations and liabilities of Seller and its Affiliates, known or unknown, with
respect to the Properties, regardless of whether such obligations or liabilities
arose prior to, on, or after the Effective Time, including the following:

 

16.4.1              all obligations and liabilities arising from or in
connection with any production, pipeline, storage, processing, or other
Imbalance attributable to Hydrocarbons produced from the Oil and Gas Properties,
whether before, on, or after the Effective Time, including obligations to
furnish makeup gas in accordance with the terms of applicable gas sales,
gathering, or transportation Contracts;

 

16.4.2              obligations to pay working interests, royalties, overriding
royalties, and other interests held in suspense;

 

16.4.3              obligations for plugging and abandonment of all of the Wells
and dismantlement, decommissioning, or abandonment of all structures and
equipment included in the Properties or located on the Lands covered by, or
described in, the Leases (whether or such Leases have terminated or expired) and
restoration of the surface covered by the Properties in accordance with
applicable Laws (whether or not required to be plugged, abandoned, dismantled,
or restored as of the Effective Time, and whether or not whether or not the
applicable Lease has terminated or expired), including any obligations to
assess, remediate, remove, and dispose of NORM, asbestos, mercury, drilling
fluids, chemicals, and produced waters and Hydrocarbons;

 

16.4.4              subject to the terms of ARTICLE 4, the special warranty of
title in the Conveyance and Seller’s representations and warranties in
Section 7.9, all Damages and obligations arising from, or relating to, title
defects, deficiencies, or other title matters, whether arising or relating to
periods of time before, on, or after the Effective Time;

 

16.4.5              Damages and obligations arising from, or relating to,
Environmental Condition Defects, or other environmental matters, whether arising
or relating to periods of time before, on, or after the Effective Time;

 

16.4.6              Tax matters which are the responsibility of Buyer pursuant
to Section 17.1; and

 

16.4.7              continuing obligations under any instruments constituting
Seller’s chain of title to any of the Oil and Gas Properties;

 

even if such damages are caused in whole or in part by the negligence (whether
sole, joint or concurrent), strict liability or other legal fault of any
indemnified person hereunder, invitee, or third party, and whether or not caused
by a pre-existing condition, but excluding the gross negligence or willful
misconduct of any indemnified person hereunder.

 

44

--------------------------------------------------------------------------------


 

16.5                        Sole and Exclusive Remedy.

 

16.5.1              Notwithstanding anything to the contrary contained in this
Agreement, from and after Closing, Seller’s and Buyer’s sole and exclusive
remedy against each other with respect to breaches of the representations,
warranties, covenants, and agreements of the Parties contained in ARTICLE 7,
ARTICLE 8, ARTICLE 9, as applicable, is set forth in this ARTICLE 16and if no
such right of indemnification is expressly provided, then such claims are hereby
waived to the fullest extent permitted by Law.

 

16.5.2              Except for the remedies contained in this ARTICLE 16 and any
other remedies available to the Parties at law or in equity for breaches of this
Agreement other than ARTICLE 7, ARTICLE 8, ARTICLE 9, upon Closing each Party
releases, remises, and forever discharges the other and its and their respective
Affiliates and all such Persons’ shareholders, officers, directors, employees,
agents, advisors, and representatives from any and all suits, legal or
administrative proceedings, claims, demands, Damages, losses, costs,
liabilities, interest, or causes of action whatsoever, in law or in equity,
known or unknown, which such Parties might now or subsequently may have, based
on, relating to, or arising out of this Agreement or Seller’s ownership, use, or
operation of the Properties, or the condition, quality, status, or nature of the
Properties, including rights to contribution under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Oil Pollution Act of 1990, as amended, breaches of statutory and implied
warranties, nuisance or other tort actions, rights to punitive damages, common
law rights of contribution, any rights under insurance policies issued or
underwritten by the other Party or any of its Affiliates, even if caused in
whole or in part by the negligence (whether sole, joint, or concurrent), strict
liability, or other legal fault of any released person invitee, or third party,
and whether or not caused by a pre-existing condition.  Without limiting the
generality of the preceding sentence, Buyer agrees that, from and after Closing,
its only remedy with respect to the breach by Seller of its covenants and
agreements in ARTICLE 9 shall be the indemnity of Seller in Section 16.1, as
limited by the terms of this ARTICLE 16.

 

16.6                        Application of Indemnities.

 

16.6.1              Except as may otherwise be required by applicable Laws, the
Parties shall treat, for Tax purposes, any amounts paid pursuant to this
ARTICLE 16 as an adjustment to the Purchase Price.

 

16.6.2              The amount of any Damages for which an indemnified person
hereunder is entitled to indemnity under this ARTICLE 16 shall be reduced by the
amount of insurance proceeds realized by the indemnified person or its
Affiliates with respect to such Damages (net of any collection costs, and
excluding the proceeds of any insurance policy issued or underwritten by the
indemnified person or its Affiliates); provided, however, that no Party shall be
required to seek recovery under any policy of insurance as a condition to
indemnification hereunder.

 

16.6.3              As used in this Agreement, the term “Damages” means the
amount of any actual liability, loss, cost, expense, claim, award, or judgment
incurred or suffered by any indemnified person hereunder arising out of or
resulting from the indemnified matter,

 

45

--------------------------------------------------------------------------------


 

whether attributable to personal injury or death, property damage, contract
claims, torts, or otherwise, including reasonable fees and expenses of
attorneys, consultants, accountants, or other agents and experts reasonably
incident to matters indemnified against, and the costs of investigation and/or
monitoring of such matters, and the costs of enforcement of the indemnity;
provided, however, that “Damages” shall not include any adjustment for Taxes
that may be assessed on payments under this ARTICLE 16 or for Tax benefits
received by the indemnified person as a consequence of any Damages.

 

16.6.4              Notwithstanding the foregoing, this ARTICLE 16 shall not
apply (i) in respect of an adjustment to the Purchase Price for Property Costs,
which are covered exclusively by Sections 3.2 and 3.3 and ARTICLE 14 or (ii) in
respect of claims for Title Defects or Environmental Condition Defects that give
rise to an adjustment to the Purchase Price pursuant to ARTICLE 14.

 

ARTICLE 17
TAXATION

 

17.1                        Responsible Party.  All Taxes attributable to the
ownership or operation of the Properties prior to the Effective Time are the
Seller’s responsibility and all deductions, credits or refunds pertaining to the
aforementioned Taxes, no matter when received, belong to Seller. All Taxes
attributable to the ownership or operation of the Properties on or after the
Effective Time (excluding Seller’s income taxes, franchise taxes or margin taxes
through Closing, and excluding income or capital gains taxes from the sale of
the Properties) are the responsibility of Buyer, and all deductions, credits or
refunds pertaining to the aforementioned Taxes, no matter when received, belong
to Buyer.  With respect to any taxable period including, but not ending on, the
Effective Time (a “Straddle Period”), Property Taxes shall be prorated between
the portion of such Straddle Period ending immediately before the Effective Time
and the portion of such Straddle Period beginning on the Effective Time in the
same proportion as the number of days in each such portion bears to the total
number of days in such Straddle Period.  All Property Taxes with respect to any
taxable period beginning on or after the Effective Time shall be for Buyer’s
account.  Severance Taxes shall be deemed to be attributable to the period
during which the production of the Hydrocarbons with respect to such Severance
Taxes occurred, and liability therefor allocated to Seller for pre-Effective
Time Severance Taxes and to Buyer for post-Effective Time Severance Taxes.  To
the extent applicable, the Parties shall estimate all Taxes (excluding Seller’s
income taxes, franchise taxes or margin taxes) attributable to the ownership or
operation of the Properties to the extent they relate to the period on and after
the Effective Time and prior to Closing and incorporate such estimate into the
Preliminary Settlement Statement.  The actual amounts (to the extent the same
differ from the estimate included in the Preliminary Settlement Statement) shall
be accounted for in the Final Settlement Statement.

 

17.2                        Transfer Taxes.  Notwithstanding anything to the
contrary herein, it is acknowledged and agreed by and between Seller and Buyer
that the Purchase Price excludes any sales taxes or other Taxes of a similar
nature in connection with the sale of property pursuant to this Agreement. Buyer
and Seller will use commercially reasonable efforts and cooperate in good faith
to exempt the sale, conveyance, assignments and

 

46

--------------------------------------------------------------------------------


 

transfers to be made to Buyer from any sales, use, stamp, real estate transfer,
documentary, registration, recording and other similar Taxes (each a “Transfer
Tax”). If a determination is ever made that a Transfer Tax applies, Seller and
Buyer will each bear fifty percent (50%) of any such Transfer Tax.

 

17.3                        Tax-Deferred Exchange Option.  Either Party may
elect to effect a tax-deferred exchange under Code Section 1031 (a “Tax Deferred
Exchange”) for all or part of the Properties by delivering a written notice to
the other Party five (5) days prior to the Closing Date. If a Party elects to
effect a Tax-Deferred Exchange (“Electing Party”), the other Party agrees to
execute escrow instructions, documents, agreements or instruments to effect the
exchange; provided, however, that the other Party incurs no additional costs,
expenses, fees or liabilities as a result of or connected with the exchange. 
Seller and Buyer may assign any of their respective rights and delegate
performance of any of their respective duties under this Agreement in whole or
in part to a third party in order to effect such an exchange; provided, however,
that the Electing Party will remain responsible to the other Party for the full
and prompt performance of its respective delegated duties. The Electing Party
will indemnify and hold other Party harmless from and against all Claims
resulting from its participation in any exchange undertaken pursuant to this
Section 17.3 pursuant to the request of the Electing Party.

 

17.4                        Allocation of Values.  In the event that the Seller
and Buyer mutually agree that the transactions under this Agreement are subject
to the reporting requirements of Code Section 1060 and that a filing of IRS
Form 8594 is required, Seller and Buyer agree to use commercially reasonable
efforts to confer and cooperate in the preparation and filing of their
respective forms to reflect a consistent reporting of the agreed upon
allocation; provided, however, that the Parties shall not be required to file
consistent IRS Form 8594 if, despite such efforts, they are unable to reach an
agreement on the allocation.  In the event that the allocation is disputed by
any taxing authority, the Party receiving notice of such dispute will promptly
notify and consult with the other Party and keep the other Party apprised of
material developments concerning resolution of such dispute.

 

17.5                        Section 754 Elections.  With respect to any of the
Properties listed on Schedule 7.17, if the tax partnership to which such
Property is subject does not have in effect a valid election under Code
Section 754 (a “Section 754 Election”), Seller shall use its commercially
reasonable efforts to cause such tax partnership to make a Section 754 Election
in accordance with Treasury regulations 1.754-1(b) effective on or before the
Closing.

 

ARTICLE 18
MISCELLANEOUS

 

18.1                        Notice.  All notices required or permitted under
this Agreement must be in writing and delivered personally or by certified mail,
postage prepaid and return receipt requested or by facsimile as follows:

 

47

--------------------------------------------------------------------------------


 

Seller:

Venoco, Inc.

Buyer:

Vintage Petroleum, LLC

 

370 17th Street, Suite 3900

 

10889 Wilshire Boulevard

 

Denver, CO 80202

 

Los Angeles, CA 90024

 

Attention:  Mark DePuy

 

Attention:  General Counsel

 

Facsimile: (303) 626-8315

 

Facsimile: (310) 443-6192

 

or to such other place within the United States of America as either Party may
designate as to itself by written notice to the other.  All notices will be
effective upon receipt by the Party to which such notice is addressed.

 

18.2                        Governing Law.  This Agreement, the obligations of
the Parties under this Agreement and all other matters arising out of or
relating to this Agreement and the transactions it contemplates, will be
governed by and construed in accordance with the Laws of the State of
California, without giving effect to any conflicts of law principles that would
cause the laws of another jurisdiction to apply.  Any dispute arising out of or
relating to this Agreement which cannot be amicably resolved by the Parties,
shall be brought in a federal or state court of competent jurisdiction sitting
in Los Angeles County of the State of California and the Parties irrevocably
submit to the jurisdiction of any such court solely for the purpose of any such
suit, action or proceeding.

 

18.3                        Waiver of Rights Under §1542 of the Civil Code of
the State of California.  Any release made by a Party hereunder constitutes a
waiver of all rights and benefits which such Party has or in the future may have
under and by virtue of the terms of §1542 of the Civil Code of the State of
California.  Civil Code §1542 reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

18.4                        Assignment.  Neither Party may assign this Agreement
or its rights under this Agreement or delegate any performance obligations under
this Agreement prior to Closing without the other Party’s written consent, which
will not be unreasonably withheld; provided, however, Buyer may, without the
prior written consent of Seller, assign this Agreement in whole or in part to
one or more Affiliates of Buyer, but no such assignment will release or
discharge Buyer from any of its obligations hereunder. This Agreement will be
binding upon and will inure to the benefit of the Parties hereto and their
permitted successors and assigns.  Nothing contained in this Agreement entitles
anyone other than Buyer or Seller or their respective permitted successors and
assigns to any rights under this Agreement.

 

18.5                        Entire Agreement; Amendments.  This Agreement,
together with the Exhibits and Schedules hereto, the certificates, documents,
instruments and writings that are delivered pursuant hereto, and the
Confidentiality Agreement, dated April 10, 2013, between Seller and an Affiliate
of Buyer (the “Confidentiality Agreement”), constitute the entire, complete and
exclusive agreement and understanding of the Parties in respect of the subject
matter hereof and thereof and expressly supersede all prior understandings,

 

48

--------------------------------------------------------------------------------


 

agreements, or representations by or among the Parties, written or oral, with
respect thereto.  No amendment or modification of any provision of this
Agreement will be valid, unless the same is in writing and signed by Buyer and
Seller.

 

18.6                        Construction.  The Parties have participated jointly
in the negotiation and drafting of this Agreement.  If an ambiguity or question
of intent or interpretation arises, this Agreement will be construed as if
drafted jointly by the Parties and no presumption or burden of proof will arise
favoring or disfavoring either Party because of the authorship of any provision
of this Agreement.  The Parties will treat the words “include,” “includes” and
“including” as if followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires.

 

18.7                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which the Parties will treat as an original but
all of which together will constitute one and the same instrument.

 

18.8                        Expenses and Fees.  Each Party will pay its own fees
and expenses incident to the negotiation and preparation of this Agreement and
consummation of the transactions contemplated hereby. Buyer will be responsible
for the all fees for the recording of transfer documents.

 

18.9                        Waivers.  Any failure by any Party to comply with
any of its obligations, agreements, or conditions herein contained may be waived
by the Party to whom such compliance is owed by an instrument signed by the
Party to whom compliance is owed and expressly identified as a waiver, but not
in any other manner.  No waiver of, or consent to a change in, any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.

 

18.10                 No Third-Person Beneficiaries.  Nothing in this Agreement
shall entitle any Person other than Buyer and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 9.8, 15.4, 16.1 and 16.4.  Any claim for indemnity
under such Sections by any Person not a party to this Agreement must be brought
and administered by the applicable Party.  No indemnified person hereunder other
than Seller and Buyer shall have any rights against Seller or Buyer under the
terms of such Sections except as may be exercised on its behalf by Buyer or
Seller, as applicable.  Seller and Buyer may elect to exercise or not exercise
indemnification rights on behalf of the other indemnified Persons affiliated
with it in its sole discretion and shall have no liability to any such other
indemnified Person for any action or inaction.

 

18.11                 Severability.  If any provision of this Agreement, or any
application thereof, is held invalid, illegal, or unenforceable in any respect
under any Law, this Agreement shall be reformed to the extent necessary to
conform, in each case consistent

 

49

--------------------------------------------------------------------------------


 

with the intention of the Parties, to such Law, and, to the extent such
provision cannot be so reformed, then such provision (or the invalid, illegal,
or unenforceable application thereof) shall be deemed deleted from (or
prohibited under) this Agreement, as the case may be, and the validity,
legality, and enforceability of the remaining provisions contained herein (and
any other application of such provision) shall not in any way be affected or
impaired thereby.

 

18.12                 Time of the Essence.  Time is of the essence in this
Agreement.  If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration of such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day.

 

18.13                 Limitation on Damages.  Notwithstanding any term or
provision of this Agreement to the contrary, in no event will either Party to
this Agreement be liable to the other Party for, and Buyer and Seller, for
themselves and on behalf of their respective Affiliates, hereby expressly waive
any right to, any consequential, special, exemplary, punitive or similar damages
arising out of or relating to this Agreement; except to the extent any such
Party was required to pay such damages to a third party in connection with a
Claim, in which event such damages shall be recoverable hereunder.

 

[Signature page follows.]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

SELLER:

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Mark DePuy

 

Name: Mark DePuy

 

Title: President and COO

 

 

 

 

 

BUYER:

 

 

 

VINTAGE PETROLEUM, LLC

 

 

 

 

 

By:

/s/ Todd Stevens

 

Name: Todd Stevens

 

Title:

 

[Signature page to Purchase Agreement.]

 

--------------------------------------------------------------------------------
